















PURCHASE AND SALE AGREEMENT


between


VANGUARD OPERATING, LLC


as Seller,


and


OXY USA INC.,


as Buyer


Dated March 20, 2017















--------------------------------------------------------------------------------






TABLE OF CONTENTS PAGE


ARTICLE 1
DEFINED TERMS


 
 
PAGE
 
ARTICLE 1
 
 
DEFINED TERMS
 
1.1
General Definitions
1
1.2
Amendment of Defined Instruments
11
 
ARTICLE 2
 
 
PURCHASE AND SALE; BANKRUPTCY MATTERS
 
2.1
Purchase and Sale
11
2.2
Assets
11
2.3
Excluded and Reserved Assets
12
2.4
Approval of Break-Up Fee and Expense Reimbursement Amount
14
2.5
Competing Transactions
14
2.6
Bankruptcy Court Approval
14
2.7
Assumption and Rejection of Contracts
15
2.8
Bankruptcy Filings
15
2.9
Subsequent Assets
16
2.10
Purchase of Wells
17
 
ARTICLE 3
 
 
PURCHASE PRICE
 
3.1
Purchase Price
17
3.2
Deposit
17
3.3
Adjustments to Purchase Price
18
3.4
Allocated Values
19
 
ARTICLE 4
 
 
DUE DILIGENCE INSPECTION
 
4.1
Due Diligence
19
4.2
Records
19
4.3
No Representation or Warranty
19
 
ARTICLE 5
 
 
TITLE MATTERS
 
5.1
Defensible Title
20
5.2
Permitted Encumbrances
20
5.3
Notice of Title Defects
21
5.4
Defect Adjustments and Deductibles
22
5.5
Post-Closing Cure of Title Defects
22
5.6
Post-Closing Expert Determination of Title Defects
23
5.7
Consents
24
5.8
Preferential Purchase Rights
25
5.9
Casualty Loss
26



i



--------------------------------------------------------------------------------





5.10
Title Waiver
26
 
ARTICLE 6
 
 
SELLER’S REPRESENTATIONS AND WARRANTIES
 
6.1
Existence
26
6.2
Power and Authority
26
6.3
Authorization
27
6.4
Execution and Delivery
27
6.5
Non-Foreign Person
27
6.6
Liabilities for Brokers’ Fees
27
6.7
[Reserved]
27
6.8
Taxes
27
6.9
Litigation and Claims
28
6.10
Compliance with Laws
28
6.11
Permits
28
6.12
No Notice of Violation from Governmental Agencies
28
6.13
Material Agreements; Notice of Defaults
28
6.14
Production Sales Contracts
30
6.15
Current Plugging Obligations
30
6.16
Royalties
30
6.17
Preferential Purchase Rights and Consents
30
6.18
AFEs
31
6.19
Wells and Equipment
31
6.20
Leases
31
6.21
Non-Consent Operations
31
6.22
Surface Rights
31
6.23
Environmental Matters
32
6.24
Guarantees
32
6.25
Drilling Obligations
32
6.26
Title to the Assets
32
 
ARTICLE 7
 
 
BUYER’S REPRESENTATIONS AND WARRANTIES
 
7.1
Existence
32
7.2
Power and Authority
32
7.3
Authorization
33
7.4
Execution and Delivery
33
7.5
Bankruptcy
33
7.6
Liabilities for Brokers’ Fees
33
7.7
Litigation and Claims
33
7.8
Independent Evaluation
33
7.9
Qualification
34
7.10
Financial Resources
34
7.11
Consents
34
 
ARTICLE 8
 
 
COVENANTS AND AGREEMENTS
 
8.1
Interim Operations
34
8.2
Notices of Claims
36



ii



--------------------------------------------------------------------------------





8.3
Compliance with Laws
36
8.4
Government Reviews and Filings
36
8.5
Successor Operator
36
8.6
Non-Solicitation of Employees
37
8.7
Bankruptcy Court Filings
37
8.8
[Reserved]
37
8.9
Excluded Wells
37
 
ARTICLE 9
 
 
CONDITIONS TO CLOSING
 
9.1
Seller’s Conditions
39
9.2
Buyer’s Conditions
40
 
ARTICLE 10
 
 
RIGHT OF TERMINATION AND ABANDONMENT
 
10.1
Termination
41
10.2
Procedure Upon Termination
42
10.3
Effect of Termination
42
 
ARTICLE 11
 
 
CLOSING
 
11.1
Date of Closing
43
11.2
Closing Obligations
43
 
ARTICLE 12
 
 
POST-CLOSING OBLIGATIONS
 
12.1
Expert Determination of Settlement Statement Disputes
44
12.2
Further Assurances
46
 
ARTICLE 13
 
 
TAXES
 
13.1
Apportionment of Taxes
46
13.2
Transfer Taxes
47
13.3
Tax Reports and Returns
47
13.4
Allocations for U.S. Federal Income Tax Purposes
48
13.5
Like-Kind Exchange
48
13.6
Cooperation
48
13.7
Tax Treatment of Indemnification Payments
49
 
ARTICLE 14
 
 
ASSUMPTION AND RETENTION OF OBLIGATIONS; INDEMNIFICATION
 
14.1
Buyer’s Assumption of Liabilities and Obligations
49
14.2
Indemnification
49
14.3
Procedure
50
14.4
Reservation as to Non-Parties
51
14.5
Exclusive Remedy
51
14.6
Waiver of Right to Rescission
52
 
ARTICLE 15
 
 
MISCELLANEOUS
 
15.1
Exhibits and Schedules
52
15.2
Expenses
52
15.3
Notices
52



iii



--------------------------------------------------------------------------------





15.4
Entire Agreement
52
15.5
Amendments and Waivers
53
15.6
Assignment
53
15.7
Press Releases
53
15.8
Counterparts
53
15.9
Headings, References, Titles and Construction
53
15.10
Submission to Jurisdiction and Venue; Consent to Service of Process
54
15.11
Governing Law; Jury Waiver
54
15.12
Binding Effect
54
15.13
Survival
54
15.14
No Third-Party Beneficiaries
55
15.15
Severability
55
15.16
Knowledge and Reasonable and Good Faith Efforts
55
15.17
Disclaimers
55
15.18
Specific Performance
56
15.19
Time of Essence
56
15.20
No Recourse
56



iv



--------------------------------------------------------------------------------





DISCLOSURE SCHEDULE




Section
Description
2.2(c)
2.3(b)
5.2
Assumed Contracts
Specified Assets
Permitted Encumbrances
6.9
Litigation and Claims
6.10
Violations of Laws
6.11
Permits Not Obtained by Seller
6.12
Notices of Violations from Governmental Agencies
6.13
Defaults under Material Agreements
6.15
Current Plugging Obligations
6.17
Preferential Purchase Rights and Consents
6.18
6.20
6.21
6.22
6.23
6.24
6.25
15.16
Open AFEs
Lease Proceedings or Notices
Non-Consent Operations
Surface Rights Defaults
Environmental Matters
Guarantees
Outstanding Drilling Obligations
Persons with Knowledge





v



--------------------------------------------------------------------------------







EXHIBITS
 
 
 
Exhibit A-1
Designated Area
Exhibit A-2
Exhibit A-3
Leases and Lands
Surface Rights
Exhibit B
Excluded Wells
Exhibit C
Material Agreements
Exhibit D
WI and NRI; Allocated Values
Exhibit E
Form of Assignment, Bill of Sale and Conveyance
Exhibit F
Form of Non-Foreign Status Certificate
Exhibit G
Form of Purchase and Sale Agreement








PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (this “Agreement”), dated March 20, 2017 (the
“Execution Date”), is by and between Vanguard Operating, LLC, a Delaware limited
liability company (“Seller”), and OXY USA Inc., a Delaware corporation
(“Buyer”). Seller and Buyer are individually referred to as a “Party” and
collectively, the “Parties.”
RECITALS
Seller and certain of its Affiliates are debtors and debtors in possession
(together, the “Debtors”) under Title 11 of the United States Code, 11 U.S.C. §§
101, et seq. (the “Bankruptcy Code”), having filed voluntary petitions for
relief under Chapter 11 of the Bankruptcy Code commencing on February 1, 2017
(the “Petition Date”) in the United States Bankruptcy Court for the Southern
District of Texas, Houston Division (the “Bankruptcy Court”), where the Debtors’
bankruptcy cases are jointly administered under Case No. 17-30560 (collectively,
the “Bankruptcy Case”);
Seller owns and desires to sell, and Buyer desires to purchase, Seller’s
interests in certain oil and gas leases and related assets that constitute the
Assets, as more fully described and defined in Section 2.2, on the terms and
conditions set forth in this Agreement and in accordance with Sections 363 and
365 of the Bankruptcy Code;
This Agreement amends and restates in its entirety the first amended and
restated Purchase and Sale Agreement, dated March 20, 2017 and executed by the
Parties on April 12, 2017 (the “A&R PSA”), which amended and restated in its
entirety the original Purchase and Sale Agreement executed by the Parties on
March 20, 2017 (the “Original PSA”); and
Seller’s ability to consummate the transactions set forth in this Agreement is
subject to, among other things, the entry of an order by the Bankruptcy Court
approving the transactions set forth in this Agreement.
AGREEMENT
In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:
ARTICLE 1
DEFINED TERMS
1.1    General Definitions. As used herein the following terms shall have the
indicated meaning:
“A&R PSA” is defined in the recitals.
“AAA” means the American Arbitration Association.
“Accounting Expert” is defined in Section 12.1(a).
“AFE” is defined in Section 6.18.
“Affiliate” of any designated Person means any Person which, directly or
indirectly, controls, or is controlled by or is under common control with, such
designated Person; for purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
“Allocated Properties” is defined in Section 3.4.
“Allocated Property” is defined in Section 3.4.
“Allocated Value” is defined in Section 3.4.
“Asset Taxes” means all Property Taxes and Severance Taxes.
“Assets” is defined in Section 2.2.
“Assumed Contracts” is defined in Section 2.2(c).
“Assumed Liabilities” is defined in Section 14.1.
“Background Materials” is defined in Section 7.8.
“Bankruptcy Case” is defined in the recitals.
“Bankruptcy Code” is defined in the recitals.
“Bankruptcy Court” is defined in the recitals.
“Bidding Procedures Order” means the Order (A) Approving Bidding Procedures for
Sale of Certain Oil and Gas Assets, (B) Approving Form and Manner of Notices
Thereof, (C) Approving Bid Protections for Stalking Horse Purchaser, (D)
Scheduling Dates to Conduct Auction and Hearing to Consider Final Approval of
Sale, Including Treatment of Executory Contracts and Unexpired Leases, and (E)
Granting Related Relief, entered by the Bankruptcy Court on April 13, 2017
[Docket No. 583].
“Break-Up Fee” means 3% of the unadjusted Purchase Price, payable in accordance
with Section 2.4.
“Business Day” means any day other than a Saturday, Sunday or a day on which
national banks in Houston, Texas are generally closed.
“Buyer Indemnified Parties” is defined in Section 14.2(a).
“Casualty Loss” is defined in Section 5.9.
“Claim” is defined in Section 14.3(c).
“Claim Notice” is defined in Section 14.3(b).
“Closing” is defined in Section 11.1.
“Closing Amount” is defined in Section 3.3.
“Closing Date” is defined in Section 11.1.
“Code” means the Internal Revenue Code of 1986, as amended.
“Competing Transaction” means, other than the transaction pursuant to this
Agreement or a transaction that includes the consummation of the transaction
contemplated by this Agreement prior to or contemporaneously with the closing of
such transaction, any (a) sale, transfer or other disposition, directly or
indirectly, of all or any portion of the Assets, (b) issuance, sale, transfer or
other disposition by Seller of any class of equity securities, ownership
interests or voting securities of Seller, (c) merger, consolidation,
recapitalization, business combination or other similar transaction involving
Seller, (d) other restructuring, reorganization or liquidation of Seller, (e)
state court foreclosure action as to all or any portion of the Assets, or (f)
successful credit bid transaction by any of Seller’s lenders with respect to the
Assets, in each case, in accordance with the Bidding Procedures Order; provided,
a Competing Transaction shall not include (i) a plan of reorganization that is
confirmed pursuant to 11 U.S.C. § 1129 in which the right to elect or appoint,
directly or indirectly, either (A) a majority of the managing members of Seller
or (B) a majority of the directors (or managing members, if applicable) of any
Person that has the right to elect or appoint a majority of the managing members
of Seller, is unimpaired under such plan and (ii) any item contemplated in
clauses (b), (c) or (d) of this definition that does not have the effect of
preventing, limiting or restricting Buyer from purchasing, or Seller from
selling to Buyer, the Assets pursuant to this Agreement.
“Contract” means any contract, agreement, indenture, note, bond, loan, lease,
sublease, conditional sales contract, mortgage, license, sublicense, franchise
agreement, obligation, promise, undertaking, commitment or other binding
arrangement (in each case, whether written or oral) that is related to the
Assets, but expressly excluding the Leases.
“Contract Deadline” is defined in Section 2.7(b).
“Cooperating Party” is defined in Section 13.5.
“CPT” means prevailing Central Time.
“Cure Amount” means the amount necessary (a) to cure a monetary default by
Seller in accordance with the terms of an executory contract or unexpired lease
of the Debtors and (b) to permit Seller to assume such executory contract or
unexpired lease under Section 365(a) of the Bankruptcy Code.
“Debt Contract” means any indenture, mortgage, loan, credit or similar agreement
entered into by Seller or its Affiliates creating indebtedness on the part of
Seller or its Affiliates for borrowed money or the deferred purchase price of
property acquired by, or for services rendered to, Seller or its Affiliates.
“Debtors” is defined in the recitals.
“Defect Notice Deadline” means 5:00 p.m., CPT, on the day that is the later of
(a) 15 days after the Objection Deadline and (b) 30 days after the Execution
Date, or, in either case, if such day is not a Business Day, the next Business
Day.
“Defensible Title” is defined in Section 5.1.
“Deposit” is defined in Section 3.1(a).
“Designated Area” means the geographical areas located inside the boundaries
shown on the map attached as Exhibit A-1.
“Electing Party” is defined in Section 13.5.
“Encana” is defined in Section 2.2(i).
“Encana Complaint” means the complaint filed by Encana on February 23, 2017, in
the Encana Adversary Proceeding.
“Encana Contract” means that certain Midland Basin Prospect Drilling and
Development Agreement, dated May 9, 2014, by and among Vanguard Permian, LLC,
Encore Energy Partners Operators, LLC and Athlon Holdings LP.
“Encana Adversary Proceeding” means that certain adversary proceeding, styled
Encana Oil & Gas (USA) Inc. v. Vanguard Operating, LLC, Adv. Pro. No. 17-30560,
pending in the Bankruptcy Court.
“Environmental Law” means any statute, rule, regulation, code or order, issued
by any Governmental Body relating to the protection of the environment
(including natural resources) or the release or disposal of waste materials,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.), the Resource Conservation
and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), the Clean Water Act
(33 U.S.C. §§ 466 et seq.), the Safe Drinking Water Act (14 U.S.C.
§§ 1401-1450), the Oil Pollution Act (33 U.S.C. §§ 2702-2761), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Emergency Planning and
Community Right to Know Act (U.S.C. 42 §§ 301-313), the Hazardous Materials
Transportation Act (49 U.S.C. §§ 1801 et seq.), the Toxic Substances Control Act
(15 U.S.C. §§ 2601-2629), the Clean Air Act (42 U.S.C. § 7401 et seq.) as
amended, the Clean Air Act Amendments of 1990 and all other federal, state and
local Laws, rules, regulations, orders and memoranda of understanding relating
to reclamation of land, wetlands and waterways or relating to use, storage,
emissions, discharges, cleanup, releases or threatened releases of pollutants,
contaminants, chemicals or industrial, toxic or Hazardous Materials on or into
the workplace or the environment (including ambient air, waterways, wetlands,
surface water, ground water (tributary and non-tributary), land surface or
subsurface strata) or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation or handling of
Hazardous Materials.
“Escrow Agent” means Delaware Trust Company.
“Escrow Agreement” means the Escrow Agreement between Buyer, Seller and the
Escrow Agent, dated April 17, 2017.
“Excluded Assets” is defined in Section 2.3.
“Excluded Well Incident” means with respect to the Excluded Wells, a fire,
explosion or sabotage; incident involving loss of life or injury; any violation
of applicable Laws (including Environmental Laws); or a notice of any
environmental or safety violation from any Governmental Body, including any
notice of violation relating to any release or spill.
“Excluded Wells” is defined in Section 2.3(a).
“Execution Date” is defined in the preamble to this Agreement.
“Expense Reimbursement Amount” means an aggregate amount equal to the reasonable
and documented out-of-pocket costs, fees, and expenses of Buyer for which Buyer
has provided Seller reasonable supporting documentation (including legal,
accounting, and other consulting fees and expenses, other than any success or
similar fees payable to any financial advisors, consultants or other Persons)
incurred in connection with the transactions contemplated by this Agreement,
including, without limitation, (a) the negotiation and execution of this
Agreement and (b) carrying out its obligations under this Agreement prior to the
Closing; provided, however, that such Expense Reimbursement Amount shall not
exceed $500,000.
“Final Order” means (a) an order or a judgment of the Bankruptcy Court, as
entered on the docket in the Bankruptcy Cases (or any related adversary
proceeding or contested matter) or the docket of any other court of competent
jurisdiction, or (b) an order or a judgment of any other court having
jurisdiction over any appeal from (or petition seeking certiorari or other
review of) any order or judgment entered by the Bankruptcy Court (or any other
court of competent jurisdiction, including in an appeal taken) in the Bankruptcy
Cases (or in any related adversary proceeding or contested matter), in each case
that is in full force and effect and has not been reversed, stayed, modified,
amended, rescinded, or vacated and as to which the time to appeal, or seek
certiorari or move for a new trial, reargument, or rehearing has expired
according to applicable Law and no appeal or petition for certiorari or other
proceedings for a new trial, reargument, or rehearing has been timely taken, or
as to which any appeal that has been taken or any petition for certiorari that
has been or may be timely filed has been withdrawn or resolved by the highest
court to which the order or judgment was appealed or from which certiorari was
sought or the new trial, reargument, or rehearing shall have been denied,
resulted in no modification of such order, or has otherwise been dismissed with
prejudice; provided, however, that the possibility a motion under Rule 60 of the
Federal Rules of Civil Procedure, or any analogous rule under the Federal Rules
of Bankruptcy Procedure, may be filed relating to such order shall not prevent
such order from being a Final Order.
“Fundamental Representations” means the representations and warranties of Seller
in Sections 6.1 through 6.6.
“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state or
local, or any agency, instrumentality or authority thereof or any court or
arbitrator (public or private), including the Bankruptcy Court.
“Hazardous Materials” means any (a) chemical, constituent, material, pollutant,
contaminant, substance, or waste that is regulated by any Governmental Body or
may form the basis of liability under any Environmental Law; (b) asbestos
containing material, lead-based paint, polychlorinated biphenyls, mercury, NORM
or radon; and (c) petroleum, Hydrocarbons, or petroleum products.
“Hedging Contract” means any contract to which Seller or any of its Affiliates
is a party with respect to any swap, forward, future, put, call, floor, cap,
collar option or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities (including
Hydrocarbons), equity or debt instruments or securities, or economic, financial
or pricing indices or measures of economic, financial or pricing risk or value
or any similar transaction or any combination of these transactions.
“Hydrocarbons” means all oil, gas, natural gas liquids and other hydrocarbons
and products produced in association therewith.
“Income Taxes” means (a) all Taxes based upon, measured by, or calculated with
respect to (i) gross or net income or gross or net receipts or profits
(including margin and franchise Taxes and any capital gains, alternative minimum
Taxes, net worth and any Taxes on items of Tax preference, but not including ad
valorem, property, sales, use, goods and services, severance, production, real
or personal property transfer or other similar Taxes), or (ii) multiple bases
(including corporate margin, franchise, doing business or occupation Taxes) if
one or more of the bases upon which such Tax may be based, measured by, or
calculated with respect to, is described in clause (a)(i) above, and (b)
withholding Taxes measured with reference to or as a substitute for any Tax
described in clause (a) above.
“Indemnified Party” is defined in Section 14.3(b).
“Indemnifying Party” is defined in Section 14.3(b).
“Lands” is defined in Section 2.2(a).
“Law” means any federal, state, local, municipal, foreign, international, or
multinational law, order, constitution, ordinance, or rule, including rules of
common law, regulation, statute, treaty, or other legally enforceable directive
or requirement.
“Leases” is defined in Section 2.2(a).
“Like-Kind Exchange” is defined in Section 13.5.
“Losses” means all losses, costs, fees, payments, expenses (including court
costs, reasonable fees and expenses of attorneys, technical experts and expert
witnesses and the costs of investigation), liabilities, obligations, damages,
demands, suits, claims, causes of action, settlements, judgments, penalties,
fines and sanctions of every kind and character (including civil fines) arising
from, related to or reasonably incident to matters indemnified against;
excluding, however, any special, consequential, punitive or exemplary damages,
or loss of profits incurred by a Party hereto; provided however, that any
special, consequential, punitive or exemplary damages, and loss of profits
recovered by a third party against a Party entitled to indemnity pursuant to
this Agreement shall be included in the Losses recoverable hereunder.
“Material Agreements” is defined in Section 6.13(a).
“Net Acres” means as computed separately with respect to each Lease identified
on Exhibit A-2, (a) the gross number of mineral acres in the lands covered by
that Lease, multiplied by (b) the undivided fee simple mineral interest
(expressed as a percentage) in the lands covered by that Lease (as determined by
aggregating the fee simple mineral interests owned by each lessor of that Lease
in the lands), multiplied by (c) Seller’s undivided percentage interest that is
burdened with the obligation to bear and pay costs and expenses in that Lease;
provided that if the items in (b) or (c) vary as to different tracts covered by
that Lease, a separate calculation shall be done for each such tract.
“Net Casualty Loss” is defined in Section 5.9.
“NORM” means Naturally Occurring Radioactive Material.
“Notice of Title Defects” is defined in Section 5.3.
“NRI” is defined in Section 5.1(a).
“Objection Deadline” means the deadline set forth in the Bidding Procedures
Order to file and serve objections to the Agreement and/or the sale and
conveyance of the Assets from Seller to Buyer.
“Operating Agreements” is defined in Section 8.9(g).
“Original PSA” is defined in the recitals.
“Pending Claims” means the claims set forth in that certain letter, dated June
22, 2016, from Occidental Permian Ltd. to Vanguard Permian, LLC.
“Permits” means all environmental and other governmental (whether federal,
state, local or tribal) certificates, consents, permits (including conditional
use permits), licenses, orders, approvals, authorizations, franchises and
related instruments or rights relating to the ownership, operation or use of the
Assets.
“Permitted Encumbrances” is defined in Section 5.2.
“Person” means any natural person, corporation, company, limited liability
company, partnership, joint venture, trust, proprietorship or other entity,
organization or association of any kind and shall include all Governmental
Bodies.
“Petition Date” is defined in the recitals.
“Proceeding” means any proceeding, action, arbitration, audit, hearing,
investigation, request for information, litigation, or suit (whether civil,
criminal, administrative, investigative, or informal) commenced, brought,
conducted, or heard by or before, or otherwise involving, any Governmental Body
or arbitrator.
“Property Taxes” means all ad valorem real property, personal property, and all
other Taxes and similar obligations, and any penalties, additions to Tax, and
interest levied or assessed thereon, assessed against the Assets or based upon
or measured by the ownership of the Assets, and including ad valorem taxes
imposed on oil and gas leaseholds capable of producing oil and gas, but not
including Income Taxes, Severance Taxes or Transfer Taxes.
“Purchase Price” is defined in Section 3.1.
“Records” is defined in Section 2.2(f).
“Royalties” means all royalties, overriding royalties, net profits interests,
production payments, carried interests, reversionary interests, back-in
interests and other similar burdens upon, measured by or payable out of
production.
“Sale Order” means the order of the Bankruptcy Court, which is not subject to a
pending stay, in form and substance reasonably acceptable to Buyer, approving
this Agreement and all of the terms and conditions hereof and approving and
authorizing Seller to consummate the transactions contemplated hereby pursuant
to Sections 105, 363 and 365 of the Bankruptcy Code and providing, among other
things, substantially as follows: (a) the Assets sold to Buyer pursuant to this
Agreement will be transferred to Buyer free and clear of all liens, interests,
encumbrances (other than encumbrances created by Buyer and Permitted
Encumbrances), including all rights and obligations arising under or relating to
midstream or gas gathering contracts (including any crude oil purchase contracts
and gas purchase contracts) and claims (including any claims or causes of action
based on successor liability); (b) Seller shall assume and assign to Buyer the
Assumed Contracts in accordance with the terms and conditions of this Agreement;
(c) Seller shall pay the Cure Costs so as to permit the assumption and
assignment of the Assumed Contracts; (d) the Assumed Contracts shall be in full
force and effect from and after Closing and any non-debtor Persons being barred
and enjoined from asserting against Buyer or its assets, among other things,
defaults, breaches or Claims of pecuniary losses existing as of Closing or by
reason of the Closing; (e) Buyer has acted in “good faith” within the meaning of
Section 363(m) or other applicable section of the Bankruptcy Code and is
entitled to the protections in Section 363(m) of the Bankruptcy Code; (f) this
Agreement was negotiated, proposed and entered into by the Parties without
collusion, in good faith and from arm’s length bargaining positions and is not
subject to avoidance under Section 363(n) of the Bankruptcy Code; (g) the
Bankruptcy Court will retain jurisdiction to resolve any controversy or claim
arising out of or relating to this Agreement, or the breach hereof as provided
in Section 15.10 hereof; (h) this Agreement and the transactions contemplated
hereby may be specifically enforced against Seller or any Chapter 7 or Chapter
11 trustee of Seller’s estate and this Agreement and the transactions
contemplated hereby are not subject to rejection or avoidance (whether through
any avoidance, fraudulent transfer, preference or recovery, claim, action or
proceeding arising under Chapter 5 of the Bankruptcy Code or under any similar
state or federal Law or any other cause of action) by Seller, any Chapter 7 or
Chapter 11 trustee of Seller’s bankruptcy estate or any other person or entity
or impairment or discharge under the Plan or any subsequent order of the
Bankruptcy Court entered in the Bankruptcy Cases and (i) the Bankruptcy Court
shall waive any stay that would otherwise be applicable to the immediate
effectiveness of such order, including, pursuant to Federal Rule of Bankruptcy
Procedure 6004(g) and 6006(d).
“Seller Indemnified Parties” is defined in Section 14.2(b).
“Seller Taxes” means with respect to Seller (a) any Income Taxes imposed by any
applicable Law on Seller, any of its direct or indirect owners or Affiliates or
any consolidated, combined or unitary group of which any of the foregoing is or
was a member; (b) Seller’s share of any Asset Taxes allocable to Seller under
Section 13.1 (taking into account, and without duplication of, (i) such Asset
Taxes effectively borne by Seller as a result of the adjustments to the Purchase
Price made pursuant to Section 3.3, and (ii) Seller’s share of any payments made
from one Party to another in respect of Asset Taxes pursuant to Section 13.1);
(c) any Taxes imposed on or with respect to the ownership or operation of the
Excluded Assets or that are attributable to any asset or business of Seller that
is not part of the Assets; (d) Seller’s share of any Taxes (other than the Taxes
described in clauses (a), (b) or (c) of this definition) attributable to the
ownership or operation of the Assets for any Tax period (or portion thereof)
ending prior to the Closing Date; and (e) Seller’s share of any Transfer Taxes
allocated to Seller under this Agreement.
“Settlement Statement” is defined in Section 3.3.
“Severance Taxes” means all extraction, production, excise, net proceeds,
severance, windfall profit, and all other Taxes and similar obligations, and any
penalties, additions to Tax, and interest levied or assessed thereon, with
respect to the Assets that are based upon or measured by production of
Hydrocarbons or the receipt of proceeds therefrom, but not including Property
Taxes, Income Taxes, and Transfer Taxes.
“Special Warranty” is defined in Section 5.2.
“Specified Assets” is defined in Section 2.3(b).
“Straddle Period” means any Tax period beginning before and ending on or after
the Closing Date.
“Subsequent Asset Notice” is defined in Section 2.9.
“Subsequent Asset Period” is defined in Section 2.9.
“Subsequent Assets” is defined in Section 2.9.
“Surface Rights” means all valid and subsisting easements, licenses, servitudes,
rights-of-way, surface leases or other surface rights that directly relate to or
are otherwise directly applicable to any of the Assets, including the easements,
permits, licenses, servitudes, rights-of-way, surface leases, and surface rights
described on Exhibit A-3.
“Tax” or “Taxes” means (a) any and all taxes, including any interest, penalties
or other additions to tax, that may become payable in respect thereof, imposed
by any Governmental Body, which taxes shall include all Income Taxes, profits
taxes, taxes on gains, alternative minimum taxes, estimated taxes, payroll
taxes, employee withholding taxes, unemployment insurance taxes, social security
taxes, welfare taxes, disability taxes, Severance Taxes, license charges, taxes
on stock, sales taxes, harmonized sales taxes, use taxes, ad valorem taxes,
value added taxes, excise taxes, goods and services taxes, franchise taxes,
gross receipts taxes, occupation taxes, Property Taxes, land transfer taxes,
stamp taxes, environmental taxes, Transfer Taxes, workers’ compensation taxes,
windfall taxes, net worth taxes, and other taxes, fees, duties, levies, customs,
tariffs, imposts, assessments and charges of the same or of a similar nature to
any of the foregoing, and (b) any liability in respect of any item described in
clause (a) above, that arises by reason of a contract, assumption, transferee or
successor liability, operation of law (including by reason of participation in a
consolidated, combined or unitary Tax Return) or otherwise.
“Tax Return” means any and all returns, reports, information returns,
declarations, statements, certificates, bills, schedules, claims for refund or
other written information of or with respect to any Tax, including any and all
attachments, amendments, and supplements thereto.
“Termination Date” is defined in Section 10.1(a).
“Title Defect” means any encumbrance, encroachment, irregularity, defect in or
objection to the real property title of Seller to an Allocated Property, that
alone or in combination with other defects renders title to such Allocated
Property less than Defensible Title; provided that the claims asserted by Encana
in the Encana Adversary Proceeding solely with respect to the Specified Assets
shall not be considered or claimed as Title Defects.
“Title Defect Adjustment” is defined in Section 5.4(c).
“Title Defect Deductible Amount” means an amount equal to 2% of the Purchase
Price.
“Title Defect Exclusion” is defined in Section 5.4(b).
“Title Defect Threshold” means $25,000.
“Title Defect Value” is defined in Section 5.3.
“Title Expert” is defined in Section 5.6(a).
“Transfer Taxes” means any sales, use, excise, stock, stamp, documentary,
filing, recording, registration, authorization and similar taxes, fees and
charges, but not including any Asset Taxes or Income Taxes.
“Wellbores” is defined in Section 2.3(a).
“WI” is defined in Section 5.1(b).
1.2    Amendment of Defined Instruments. Unless the context otherwise requires
or unless otherwise provided herein, references in this Agreement to a
particular agreement, instrument or document also refer to and include all
renewals, extensions, amendments, modifications, supplements or restatements of
any such agreement, instrument or document.
ARTICLE 2    
PURCHASE AND SALE; BANKRUPTCY MATTERS
2.1    Purchase and Sale. At the Closing, Seller agrees to sell and convey to
Buyer, and Buyer agrees to purchase and receive from Seller, the Assets,
pursuant to the terms and conditions of this Agreement.
2.2    Assets. “Assets” means all of Seller’s and its Affiliates’ right, title
and interest in and to the following interests, excluding the Excluded Assets:
a.    The oil, gas and mineral leases, subleases, other leaseholds, fee mineral
interests and other interests in the lands located in the Designated Area set
forth on Exhibit A-1, including those leases described on Exhibit A-2, and any
amendments, extensions, acreage designations, ratifications, and/or partial
releases affecting such leases, whether or not such instruments are described on
Exhibit A-2, together with (i) all rights, privileges, benefits and powers
conferred upon the holder of the Leases with respect to the use and occupation
of the lands covered thereby, (ii) all rights, options, titles and interests of
Seller and its Affiliates, including rights to obtain or otherwise earn any
interest in the Leases or within the lands covered by the Leases or any acreage
pooled, communitized or unitized therewith (the “Lands”) and (iii) all Royalties
and any other Hydrocarbon production interests in the Lands (all such leases and
interests, collectively, the “Leases”).
b.    All rights that are derived under or from the Leases in existing and
effective unitization, voluntary pooling and communitization agreements, pooling
declarations and pooling orders covering any of the Lands, and all tenements,
hereditaments and appurtenances belonging to the Leases and such pooled or areas
or units.
c.    All Contracts set forth on Section 2.2(c) of the Disclosure Schedule, as
such Schedule may be amended pursuant to Section 2.7 (collectively, the “Assumed
Contracts”).
d.    All Permits appurtenant to and used or held for use in connection with the
ownership, use or operation of the Assets (or lands pooled, communitized or
unitized therewith).
e.    All Surface Rights.
f.    All of the files, records, land surveys, data and information primarily
relating to the items described in Sections 2.2(a) through 2.2(e) maintained by
or in the possession of Seller or its Affiliates (such copies are herein
collectively called the “Records”), including lease files, land contract files,
division order files, title records (including abstracts of title, title
opinions and title curative documents), correspondence and environmental
records.
g.    All liens and security interests in favor of Seller or its Affiliates,
whether choate or inchoate, under any Law or contract to the extent arising
from, or relating to, the ownership, operation, or sale or other disposition on
or after the Closing Date of any of the Assets.
h.    All rights of Seller and its Affiliates to audit the records of any Person
and to receive refunds or payments of any nature, and all amounts of money
relating thereto, relating to periods on or after the Closing Date, to the
extent relating to the obligations assumed by Buyer pursuant to this Agreement
or with respect to which Buyer has an obligation to indemnify Seller.
i.    All rights, claims, and causes of action (including warranty and similar
claims, indemnity claims, and defenses) of Seller or any of its Affiliates to
the extent such rights, claims, and causes of action relate to any of the Assets
or the Assumed Liabilities; provided, that claims against Encana Oil & Gas USA
Inc., and its affiliates (collectively, “Encana”) relating to the Specified
Assets and any causes of action under Chapter 5 of the Bankruptcy Code shall be
Excluded Assets.
j.    All claims for refund of Taxes (other than Seller Taxes) or other costs or
expenses borne by Buyer attributable to periods on or after the Closing Date.
2.3    Excluded and Reserved Assets. Notwithstanding the foregoing, the Assets
and Records shall not include, and there is excepted, reserved and excluded from
the sale contemplated hereby the following (collectively, the “Excluded
Assets”):
a.    subject to Section 2.10, all interests of Seller in the existing oil and
gas wells, water, carbon dioxide, observation, injection, disposal wells and
other wells located on the Lands or lands pooled or unitized therewith and the
wellbores thereof, including the oil and gas wells specifically described on
Exhibit B, whether producing or non-producing, shut-in, temporarily abandoned or
permanently abandoned, together with all Hydrocarbons produced therefrom (the
“Wellbores”), and the rights and obligations under the Leases covering rights in
the Wellbores, insofar and only insofar as such Leases entitle the owner of such
Wellbores to Hydrocarbons produced from such Wellbores (subject to Section
2.3(b)) and all equipment, machinery, tools, fixtures and improvements,
including well equipment, casing, rods, tanks, boilers, buildings, tubing,
pumps, motors, machinery, compression equipment, flow lines, pipelines,
gathering systems, processing and separation facilities, materials and other
items operational or nonoperational, existing on the Closing Date, used or held
for use in connection with or related to such wells (collectively, the “Excluded
Wells”);
b.    notwithstanding any claims, causes of action, orders or judgments
associated with, or settlements of, the Encana Adversary Proceeding or rejection
of the Encana Contract to the contrary, the acreage and associated assets to the
extent specifically listed on Section 2.3(b) of the Disclosure Schedule and the
rights and obligations under the Leases with respect to such acreage and
associated assets (collectively, the “Specified Assets”);
c.    any claims for refund of Seller Taxes or other costs or expenses borne by
Seller or Seller’s predecessors in title attributable to the periods prior to
the Closing Date;
d.    all titled vehicles and other rolling stock;
e.    all communications and work-product covered by the attorney-client or
attorney work-product privileges;
f.    all proprietary and non-proprietary logs, well files, production data and
seismic, geophysical, geochemical, and interpretative data and information;
g.    (i) all corporate, financial, and tax data and records of Seller that
relate to Seller’s businesses generally, (ii) any data and records to the extent
disclosure or transfer is prohibited or subjected to payment of a fee or other
consideration by any license agreement or other agreement with a Person other
than Affiliates of Seller, or by applicable Law, and for which no consent to
transfer has been received or for which Buyer has not agreed in writing to pay
the fee or other consideration, as applicable; provided that Seller shall use
commercially reasonable efforts to cause the waiver of any such restrictions,
(iii) any data and records relating to the sale of the Assets, including bids
received from, and records relating to Seller’s negotiations with, Buyer or with
Persons other than Buyer, (iv) any data and records to the extent constituting
or relating to the Excluded Assets and (v) employee information, internal
valuation data, business plans, business studies, transaction proposals and
related correspondence, and similar records and information;
h.    Seller’s intellectual property, including proprietary computer software,
computer software licensed from third parties, patents, pending patent
applications, trade secrets, copyrights, names, marks and logos;
i.    all deposits, cash, checks in process of collection, cash equivalents,
accounts and notes receivable and other funds attributable to any periods before
the Closing Date, and security or other deposits made with third parties prior
to the Closing Date;
j.    all Hedging Contracts and Debt Contracts of Seller and its Affiliates;
k.    any equipment, materials, spare parts, tools and other personal property
that may have been previously used on the Leases, but that are presently stored
or warehoused at Seller’s or third party site not located on the Lands;
l.    all reserve reports prepared by Seller or its consultants, and all reserve
reporting and classification information and supporting materials with respect
to Seller’s determination or reporting of its reserves, other than the
information furnished to Buyer as part of the sale package materials or
presentations by Seller;
m.    all Contracts that are not Assumed Contracts, including all midstream or
gas gathering contracts (including any crude oil purchase contracts and gas
purchase contracts); and
n.    Seller’s rights under this Agreement.
2.4    Approval of Break-Up Fee and Expense Reimbursement Amount. In
consideration for Buyer having expended considerable time and expense in
connection with this Agreement and the negotiation thereof and the
identification and quantification of assets of Seller, which time and expense
has provided an actual and necessary benefit to the Seller’s Chapter 11 estate,
upon the valid termination of this Agreement in accordance with the provisions
of Article 10, Seller shall pay to Buyer the Break-Up Fee and Expense
Reimbursement Amount, as set forth in Article 10.
2.5    Competing Transactions. This Agreement is subject to approval by the
Bankruptcy Court and the consideration by Seller of higher or better competing
bids submitted in accordance with the Bidding Procedures Order with respect to a
Competing Transaction. Seller is permitted to cause its respective
representatives and Affiliates to market the Assets for a Competing Transaction
solely in accordance with the Bidding Procedures Order. In addition, after the
entry of the Bidding Procedures Order, Seller shall have the responsibility and
obligation to respond to any inquiries or offers to purchase all or any part of
the Assets and perform any and all other acts related thereto that are required
under the Bankruptcy Code or other applicable Law, including supplying
information relating to the business and the assets of Seller to prospective
buyers. Seller is permitted to disclose in the virtual data room created for
other prospective buyers the aggregate Title Defect Values claimed by Buyer.
Between the Execution Date and the entry of the Bidding Procedures Order, and
following completion of the auction contemplated by the Bidding Procedures
Order, Seller is not permitted to, and shall cause its respective
representatives and Affiliates not to, initiate contact with, solicit or
encourage submission of any inquiries, proposals or offers by, any Person (in
addition to Buyer and its Affiliates, agents and representatives) in connection
with any Competing Transaction. In addition, Seller shall not after completion
of the auction contemplated in the Bidding Procedures Order respond to any
inquiries or offers for any Competing Transaction, including supplying
information relating to the Assets of Seller to prospective buyers.
Notwithstanding anything to the contrary in this Section 2.5, the restrictions
in the preceding two sentences shall not apply following the auction
contemplated in the Bidding Procedures Order to any Person submitting a bid for
a Competing Transaction at the auction contemplated in the Bidding Procedures
Order if such Person prevails at the auction in accordance with the terms of the
Bidding Procedures Order. In no event shall Buyer be required to serve as a
back-up bidder to any other bid or Competing Transaction.
2.6    Bankruptcy Court Approval.
a.    The execution and delivery of this Agreement by the Seller and the
Seller’s ability to consummate the transactions set forth in this Agreement are
subject, among other things, to the entry of the Sale Order.
b.    In the event an appeal is taken or a stay pending appeal is requested from
the Bidding Procedures Order or the Sale Order, Seller shall promptly notify
Buyer of such appeal or stay request and shall provide to Buyer promptly a copy
of the related notice of appeal or order of stay. Seller shall also provide
Buyer with written notice of any motion or application filed in connection with
any appeal from either of such orders.
c.    From and after the Execution Date and prior to the Closing or the
termination of this Agreement in accordance with Article 10, subject to the
requirements of the Bidding Procedures Order including, without limitation, the
conduct of the auction contemplated therein, Seller shall not take any action
which is intended to (or is reasonably likely to), or fail to take any action
the intent (or the reasonably likely result) of which failure to act is to,
result in the reversal, voiding, modification or staying of the Bidding
Procedures Order, the Sale Order or this Agreement.
2.7    Assumption and Rejection of Contracts.
a.    Subject to the approval of the Bankruptcy Court, the Assumed Contracts
will be assumed by Seller and assigned to Buyer on the Closing Date in
accordance with Section 365 of the Bankruptcy Code and Section 14.1. Seller will
pay the Cure Amounts, if any, with respect to the Assumed Contracts in
accordance with the provisions herein.
b.    No later than the day that is two Business Days after the Execution Date,
Seller will provide Buyer with a written schedule containing all of Seller’s
Contracts relating to the Assets along with a reasonable good faith estimate of
the Cure Amounts for each Contract. On or prior to the day that is five Business
Days after Seller’s delivery of such estimate (the “Contract Deadline”), Buyer
may, by written notice to Seller, amend Section 2.2(c) of the Disclosure
Schedule. Only the Assumed Contracts listed on Section 2.2(c) of the Disclosure
Schedule, as amended, as of the expiration of the Contract Deadline, will be
assumed and assigned to Buyer at Closing; provided that the Parties, upon their
mutual written consent, have the right to amend Section 2.2(c) of the Disclosure
Schedule at any time prior to the Closing Date.
c.    In the absence of a dispute regarding the Cure Amount for an Assumed
Contract, Seller will pay the Cure Amount for such Assumed Contract to
applicable counterparty thereto on the Closing Date (or as soon thereafter as
reasonably practicable), or upon such other terms as Seller (with the consent of
Buyer) and the counterparty to an Assumed Contract may otherwise agree.
d.    In the event of a dispute regarding (i) the Cure Amount for any Contract
to be assumed and assigned or (ii) the ability of Buyer or Seller to provide
“adequate assurance of future performance” (within the meaning of Section 365 of
the Bankruptcy Code) under any Contract to be assumed and assigned, the
assumption thereof will be conditioned upon resolution of such dispute by the
Bankruptcy Court. Seller (with the consent of Buyer) or Buyer, as applicable,
reserves the right either to reject or nullify the assumption and assignment of
any Contract no later than the day that is three Business Days after a final
order determining the Cure Amount or any request for adequate assurance of
future performance.
e.    Notwithstanding anything in this Agreement to the contrary, a Contract
that is validly rejected or otherwise not assumed and assigned to Buyer pursuant
to this Section 2.7 will constitute an Excluded Asset.
2.8    Bankruptcy Filings. From and after the Execution Date and until the
Closing Date, Seller shall use commercially reasonable efforts to deliver to
Buyer copies of all pleadings, motions, notices, statements, schedules,
applications, reports and other papers that relate, in whole or in part, to this
Agreement and the transactions contemplated hereby, or to Buyer or their
respective agents or representatives, that are to be filed by Seller in the
Bankruptcy Case in advance of their filing, in each case, if reasonably
practicable under the circumstances before the filing of such papers.
2.9    Subsequent Assets.
i.The Parties acknowledge that they are initially excluding the Specified Assets
from the transactions contemplated by this Agreement out of an abundance of
caution and such exclusion is not an admission that Encana is entitled to any of
the Specified Assets.  Seller may dispute or seek to avoid Encana’s interests in
some or all of the Specified Assets and if (a) (i) the Bankruptcy Court
determines by Final Order that Encana is not entitled to any or all of the
Specified Assets, or (ii) Seller and Encana reach a settlement in the Encana
Adversary Proceeding approved by Final Order of the Bankruptcy Court which
provides that Encana is not entitled to any or all of the Specified Assets and
(b) as a result of such settlement or Final Order, it is established that Seller
owns the NRI and WI with respect to all or any portion of the Net Acres, in each
case as set forth in Section 2.3(b) of the Disclosure Schedule under the header
“VNR Original Interest (Before ECA)” (any such tracts, the “Subsequent Assets”),
then Seller will provide to Buyer a copy of such Final Order or agreement, as
applicable (the “Subsequent Asset Notice”).
ii.If Buyer receives the Subsequent Asset Notice prior to the later of (i) 120
days after the Execution Date and (ii) the Closing Date (the period between the
Execution Date and the later of such dates being the “Subsequent Asset Period”),
then the following shall apply so long as (a) such Subsequent Assets are free
and clear of any and all liens, encumbrances, mortgages, claims and production
payments and any defects or irregularities (other than Permitted Encumbrances)
and (b) the representations in Article 6 are true and correct in all material
respects with respect to such Subsequent Assets as of the date such Subsequent
Assets are to be sold to Buyer:
i.
if Closing has not yet occurred, the Subsequent Assets, less any Excluded Wells,
at Buyer’s option, will be included in the transactions contemplated herein, the
Subsequent Assets will be considered “Assets” for all purposes of this
Agreement, and the Purchase Price will be increased by $26,028.16 per Net Acre
of Subsequent Assets;

ii.
If Closing has occurred, but Buyer receives a Subsequent Assets Notice prior to
the expiration of the Subsequent Asset Period, then (i) within 15 days of
Buyer’s receipt of the Subsequent Asset Notice, Buyer shall have the option to
purchase from Seller (and if so exercised, Seller will sell to Buyer) such
Subsequent Assets, less any Excluded Wells, for a purchase price of $26,028.16
per Net Acre and such sale of the Subsequent Assets will be consummated pursuant
to an Assignment, Bill of Sale and Conveyance in the form attached as Exhibit E,
(ii) the Subsequent Assets will be considered “Assets” for all purposes of this
Agreement as of the Closing Date and (iii) the Subsequent Asset Period shall be
deemed to be extended until such sale has been consummated.

i.    Prior to the expiration of the Subsequent Asset Period, Seller shall not
(i) conduct any drilling or development activities on the Specified Assets, (ii)
enter into any contracts that would be binding on Buyer were it to acquire the
Subsequent Assets, or (iii) take any action that would be in violation of the
covenants set forth in Section 8.1 as if such Section 8.1 applied with respect
to the Specified Assets.
ii.    For the avoidance of doubt, subject to the terms and conditions of this
Section 2.9, the maximum amount of Net Acres that could be included as
Subsequent Assets hereunder is 655.5 Net Acres, and the maximum purchase price
for all Subsequent Assets that Buyer could elect to purchase pursuant to this
Section 2.9 would be $17,061,457.
2.10    Purchase of Wells. If Buyer is the successful bidder at the auction for
the Assets, within 5 Business Days following entry of the Sale Order by the
Bankruptcy Court, Buyer and Seller shall execute the Purchase and Sale Agreement
attached as Exhibit G for the purchase of certain Wells. Upon closing of the
transactions contemplated in such Purchase and Sale Agreement, the Wells and
other assets purchased by Buyer pursuant to such Purchase and Sale Agreement
will no longer be considered “Excluded Assets” or “Excluded Wells” hereunder.
ARTICLE 3    
PURCHASE PRICE
3.1    Purchase Price. The base consideration to be provided by Buyer to Seller
at Closing for the Assets shall be a payment of $96,863,139 (the “Purchase
Price”). The Purchase Price shall be paid by Buyer to Seller as follows:
a.    no later than three Business Days after the Bidding Procedures Order has
been approved by the Bankruptcy Court, an amount equal to $15,666,400 by means
of a completed federal funds wire transfer as an earnest money deposit (the
“Deposit”), which shall be wired to and held by the Escrow Agent in accordance
herewith and the terms of the Escrow Agreement, and
b.    at Closing, the Closing Amount.
Seller shall notify Buyer of the account for the payment of the Closing Amount
at least two (2) Business Days prior to the Closing Date. Escrow fees charged by
the Escrow Agent pursuant to the Escrow Agreement shall be paid one-half by
Seller and one-half by Buyer. Buyer and Seller shall execute the Escrow
Agreement on the date that Buyer is required to make the Deposit pursuant to
Section 3.1(a).
3.2    Deposit. The Deposit shall be disbursed by Escrow Agent as follows:
a.    if Closing occurs, to Seller at Closing (and credited to the Purchase
Price);
b.    if this Agreement is terminated by Seller pursuant to Section 10.1(d) or
Section 10.1(f) and Seller is not in material default or material breach under
this Agreement, to Seller; or
c.    if this Agreement is terminated for any reason (other than by Seller
pursuant to Section 10.1(d) or Section 10.1(f) and for which Seller is entitled
to the Deposit under Section 3.2(b)), to Buyer.
Seller’s retention of the Deposit in accordance with Section 3.2(b) shall
constitute liquidated damages under this Agreement and the sole and exclusive
remedy available to Seller in the event of any termination of this Agreement in
accordance with Section 10.1(d) or Section 10.1(f).  Seller and Buyer
acknowledge and agree that (A) Seller’s actual damages upon the event of such a
termination are difficult to ascertain with any certainty, (B) the retention of
the Deposit is a fair and reasonable estimate by the Parties of such aggregate
actual damages of Seller, and (C) such liquidated damages do not constitute a
penalty. 


3.3    Adjustments to Purchase Price. The Purchase Price shall be adjusted
according to this Section 3.3 without duplication. For all adjustments known or
capable of reasonable estimation as of Closing, the Purchase Price shall be
adjusted at Closing pursuant to a “Settlement Statement.” A draft of the
Settlement Statement will be prepared by Seller in good faith using the best
information available and provided to Buyer five Business Days prior to Closing.
Buyer shall propose any changes it desires to make to the Settlement Statement
furnished by Seller within three Business Days after receipt thereof. The
Parties shall attempt to agree upon any such changes but if they do not agree,
the Settlement Statement as prepared by Seller shall control, subject to Section
12.1. The Settlement Statement shall set forth the Purchase Price as adjusted as
provided in this Article, which amount, less the Deposit, shall be paid at
Closing and is referred to as the “Closing Amount.” The Closing Amount shall be
paid at Closing as detailed in Section 3.1 and the Parties will instruct the
Escrow Agent to pay all amounts in the Escrow Account (other than any amounts
paid into the Escrow Account pursuant to Section 5.4(b)(i)) to Seller to such
accounts as directed by Seller in accordance with the terms of this Agreement.
The Parties acknowledge that there will be no further adjustment to the Purchase
Price following Closing, except as provided in Section 12.1.
a.    Upward Adjustments. The Purchase Price shall be adjusted upward by the
following, without duplication:
(i)    amounts owed by Buyer to Seller under Article 13;
(ii)    any Asset Taxes allocable to Buyer in accordance with Section 13.1 that
are actually paid or payable by or on behalf of Seller or its Affiliates; and
(iii)    the amount of any other upward adjustment specifically provided for in
this Agreement or mutually agreed upon by the Parties.
b.    Downward Adjustments. The Purchase Price shall be adjusted downward by the
following, without duplication:
(i)    an amount equal to the sum of the Title Defect Adjustment and all Title
Defect Exclusions;
(ii)    the amount of any reduction under Section 5.7 or Section 5.8;
(iii)    the amount of any Net Casualty Loss under Section 5.9;
(iv)    amounts owed by Seller to Buyer under Article 13;
(v)    any Asset Taxes allocable to Seller in accordance with Section 13.1 that
are actually paid or payable by or on behalf of Buyer or its Affiliates; and
(vi)    the amount of any other downward adjustment specifically provided for in
this Agreement or mutually agreed upon by the Parties.
3.4    Allocated Values. The Purchase Price is allocated to the Leases as set
forth on Exhibit D. Each Lease to which a value is separately allocated on
Exhibit D is herein called an “Allocated Property” (and two or more such
properties are herein collectively called “Allocated Properties”) and such
separate value is herein called the “Allocated Value” of such Allocated
Property.
ARTICLE 4    
DUE DILIGENCE INSPECTION
4.1    Due Diligence. Between the Execution Date and the Closing Date, Seller
shall make the Records, the Seller-operated Assets and reasonably appropriate
Seller’s personnel available to Buyer and its representatives for interview,
inspection and review, as applicable, to permit Buyer to perform its due
diligence review as hereinafter provided.
4.2    Records. The Records, the Seller-operated Assets and reasonably
appropriate Seller’s personnel will be made available for Buyer’s inspection
through Closing. Buyer may interview the appropriate Seller’s personnel and
inspect the Records and other Assets and such additional information only to the
extent that it may do so without violating any obligation of confidence or
contractual commitment of Seller to a third party (and upon Buyer’s request,
Seller shall use reasonable efforts to obtain the consent of third party
operators to give Buyer and its representatives reasonable access to any such
Records and similar information with respect to Assets not operated by Seller or
its Affiliates, provided that Seller shall not be required to make payments or
undertake obligations in favor any third parties in order to obtain such
consent).
4.3    No Representation or Warranty. Except for the representations and
warranties contained in this Agreement, Seller does not make any warranty or
representation of any kind as to the accuracy, completeness or materiality of
any Records or any information contained therein. Buyer agrees that any
conclusions drawn from the Records shall be the result of its own independent
review and judgment.
ARTICLE 5    
TITLE MATTERS
5.1    Defensible Title. The term “Defensible Title” means, with respect to each
Lease, such record title of Seller in and to the Lease that, subject to and
except for the Permitted Encumbrances:
a.    entitles Seller to receive not less than the net revenue interest (“NRI”)
described in Exhibit D share of production allocated to such Lease (except as
such NRI may be reduced after the Execution Date in accordance with Section
8.1(h) due to the exercise of non-consent rights under applicable operating and
similar agreements or applicable state Law);
b.    obligates Seller to bear a percentage of the costs and expenses allocated
to such Lease in an amount not greater than the working interest percentage
(“WI”) described in Exhibit D, without a corresponding increase in the NRI
(except as such WI may be adjusted after the Execution Date in accordance with
Section 8.1(h) due to the exercise of non-consent rights under applicable
operating and similar agreements or applicable state Law);
c.    with respect to each Lease, entitles Seller to not less than the Net Acres
set forth on Exhibit D for such Lease; and
d.    is free and clear of any and all liens (including liens for delinquent
Property Taxes and Severance Taxes), encumbrances, mortgages, claims and
production payments and any defects or irregularities.
5.2    Permitted Encumbrances. The term “Permitted Encumbrances” shall mean:
a.    Royalties, overriding royalties, reversionary interests, net profit
interests, production payments, carried interests, and other burdens, to the
extent that any such burden does not reduce the NRI below that shown in
Exhibit D, or increase the WI above that shown in Exhibit D, without a
proportionate increase in the NRI;
b.    The Assumed Contracts to the extent that they do not, individually or in
the aggregate, reduce the NRI below that shown in Exhibit D, or increase the WI
above that shown in Exhibit D, as applicable, without a proportionate increase
in the NRI;
c.    Liens for current taxes or assessments not yet delinquent or, if
delinquent, being contested in good faith by appropriate actions, as set forth
in Section 5.2 of the Disclosure Schedule;
d.    Materialman’s, mechanics’, repairman’s, employees’, contractors’,
operators’ or other similar liens arising in the ordinary course of business
incidental to production or operation of the Assets that are not delinquent
(including any amounts being withheld as provided by applicable law) and that
will be paid in the ordinary course of business or, if delinquent, that are
being contested in good faith (which are listed in Section 5.2 of the Disclosure
Schedule);
e.    All rights to consent by, required notices to, filings with, or other
actions by any Governmental Body having jurisdiction in connection with the sale
or conveyance of the Assets pursuant to this or to any future transaction if
they are not required or not customarily obtained prior to the sale or
conveyance;
f.    To the extent not yet triggered, rights of notice or reassignment of a
leasehold interest to the holders of such reassignment rights prior to
surrendering or releasing such leasehold interest;
g.    Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations, to the extent that they do not
(i) reduce the NRI below that shown in Exhibit D, (ii) increase the WI above
that shown in Exhibit D, without a proportionate increase in the NRI, or
(iii) detract in any material respect from the value of, or interfere in any
material respect with the use, ownership or operation of the Assets subject
thereto or affected thereby (as currently used, owned and operated) and which
would be considered acceptable by a reasonably prudent purchaser engaged in the
business of owning and operating oil and gas properties;
h.    All rights reserved to or vested in any Governmental Body to control or
regulate any of the Assets in any manner, and all obligations and duties under
all applicable laws or under any franchise, grant, license or permit issued by
any such Governmental Body; and
i.    Any other encumbrance, defect or irregularity affecting any Asset the
enforcement of which is barred under applicable statutes of limitation, or the
following matters unless such matter can reasonably be expected to result in
another Person’s superior claim of title to the affected Lease: (i) lack of
corporate authorization, (ii) failure to recite marital status in documents,
(iii) omission of heirship or succession proceedings older than 10 years from
the Closing Date, (iv) the failure to record releases of liens, production
payments or deeds of trust that have expired according to their own terms,
and (v) minor defects or irregularities in title which would be considered
acceptable by a reasonably prudent purchaser engaged in the business of owning
and operating oil and gas properties and do not affect the ability to drill or
operate a well.
The transfer of the Assets by Seller to Buyer shall be by warranty of Defensible
Title, by, through and under Seller and its Affiliates, but not otherwise,
subject to the Permitted Encumbrances (the “Special Warranty”).
5.3    Notice of Title Defects. Buyer shall give Seller written notice of all
Title Defects discovered by Buyer by delivering to Seller a written “Notice of
Title Defects” setting forth such Title Defects. The Notice of Title Defects
shall (a) describe the Title Defect, (b) describe the basis of the Title Defect,
(c) include copies of any title opinion, title memoranda and other documentation
supporting the basis of the Title Defect, (d) describe in general terms the
curative action that Buyer reasonably anticipates would need to be taken in
order to cure such Title Defect, and (e) describe Buyer’s good faith estimate of
the reduction in the Allocated Property’s Allocated Value caused by the Title
Defect (“Title Defect Value”) (provided that the Title Defect Value, together
with the aggregate Title Defect Values attributable to any other Title Defects
affecting such Allocated Property, shall not exceed the Allocated Property’s
Allocated Value) and associated calculations and documentation. The final Notice
of Title Defects shall be delivered on or before the Defect Notice Deadline.
Except with respect to the provisions set forth in the last sentence of Section
5.10, Buyer will be deemed to have conclusively waived (i) other than with
respect to the Special Warranty to be provided in the Assignment, Bill of Sale
and Conveyance to be delivered at Closing, any Title Defect about which it fails
to notify Seller in writing prior to the Defect Notice Deadline and (ii) any
Title Defect (other than Title Defects arising by, through or under Seller and
its Affiliates) with respect to which the Title Defect Value is less than the
Title Defect Threshold; provided, that the Title Defect Values of all Title
Defects affecting any single Lease shall be aggregated for purposes of
determining whether the Title Defect Threshold has been reached for such Lease.
5.4    Defect Adjustments and Deductibles. Seller and Buyer shall proceed as
follows with respect to an asserted Title Defect:
a.    Seller shall have the option until two Business Days prior to the Closing
Date to cure any Title Defect affecting any Allocated Property that is timely
identified under Section 5.3.
b.    If a Title Defect timely asserted by Buyer affecting an Allocated Property
is not cured or waived on or before two Business Days prior to the Closing Date,
Buyer and Seller shall attempt in good faith to reach agreement, on or before
Closing, on the existence of the Title Defect and the Title Defect Value, and,
if they reach agreement, such Title Defect Value shall be included in
determining the Title Defect Adjustment, if any, under Section 5.4(c). In the
event that Buyer and Seller do not reach such an agreement by Closing, Seller
shall elect to either (i) include the subject Allocated Property in the Assets
to be conveyed at Closing, in which case the Title Defect Value asserted by
Buyer with respect thereto shall be delivered to the Escrow Agent by Buyer at
Closing, such amount of the Title Defect Value shall be included in Section
5.4(c)(i) for purposes of determining the Title Defect Adjustment, if any, under
Section 5.4(c) to be reflected in the Settlement Statement, and the existence of
the Title Defect and Title Defect Value shall be determined by the Title Expert
pursuant to Section 5.6, or (ii) exclude the subject Allocated Property from the
Assets, in which case the Purchase Price shall be reduced by the Allocated Value
of the excluded Allocated Property (a “Title Defect Exclusion”).
c.    The “Title Defect Adjustment” shall be the amount, if any, by which
(i) the aggregate amount of all Title Defect Values with respect to uncured and
unwaived Title Defects affecting Allocated Properties that are not Title Defect
Exclusions exceeds (ii) the Title Defect Deductible Amount. The Purchase Price
shall be reduced pursuant to Section 3.3(b)(i) by the Title Defect Exclusions
and the Title Defect Adjustment.
5.5    Post-Closing Cure of Title Defects. In the event that the Title Defect
giving rise to the exclusion of an Allocated Property from this Agreement as a
Title Defect Exclusion, or to a Purchase Price reduction for the Title Defect
Value, is cured by Seller (provided Seller shall have no obligation to attempt
to cure Title Defects) such that the post-curative Title Defect Value, if any,
is less than the Title Defect Threshold and Seller delivers to Buyer pertinent
information reasonably necessary to document the curative action within 60 days
after the Closing Date (or if such condition is satisfied based on the
determination of the Title Expert pursuant to Section 5.6 whether such
determination occurs before or after such 60 day period), then (i) in the case
of a Title Defect associated with an Allocated Property that is not a Title
Defect Exclusion, Buyer shall pay or the Parties shall cause the Escrow Agent to
pay, as applicable, to Seller an amount equal to the Title Defect Value or
(ii) in the case of an Allocated Property that is a Title Defect Exclusion,
Seller shall have the option to put the excluded Allocated Property to Buyer,
such put option shall be exercised by Seller delivering written notice to Buyer
of Seller’s election to put the excluded Allocated Property to Buyer within
60 days after the Closing Date (or, if later, 15 days after receipt of the Title
Expert’s determination), and if such exercise notice is given, then, within 15
days after Buyer's receipt of such notice, Seller shall assign such Allocated
Property to Buyer by an assignment in the form of Exhibit E and Buyer shall pay
to Seller an amount equal to the Allocated Value of such Allocated Property,
adjusted as provided in Section 3.3. Any dispute regarding matters arising under
this Section 5.5 shall be resolved exclusively by expert determination using the
procedures specified in Section 5.6.
5.6    Post-Closing Expert Determination of Title Defects. Seller and Buyer
shall each have the right to submit the validity of any asserted Title Defect or
Title Defect Value, or the adequacy of any title curative action, to expert
determination pursuant to this Section 5.6, which shall be the Parties’ sole
remedy with respect to such matters. Any such expert determination shall be
commenced, if at all, within 90 days after the Closing Date.


a.    The Title Expert shall be a neutral attorney who does not represent and
has not recently represented either Party and who has at least 10 years of
experience in oil and gas title Law and, if such an attorney is available,
preferably in Texas oil and gas title Law, as applicable (the “Title Expert”).
b.    The Parties shall attempt to mutually agree on the Title Expert; provided
if the Parties do not mutually agree on the Title Expert within 15 Business Days
after the other Party’s receipt of a Party’s election to submit a matter to
expert determination, then, within five Business Days after the end of such
15 Business Day period, each Party shall submit to the other Party the name(s)
of at least one, but not more than three, potential Title Experts having the
qualifications outlined in Section 5.6(a). If there is one common name on the
Parties’ lists, that Person shall be the Title Expert; but if there is more than
one common name on the Parties’ lists, the Title Expert shall be selected from
the common names on the Parties’ lists by the mutual agreement of the Parties,
or in absence of such agreement, by drawing straws.
c.    In the event there are no common names on the Parties’ lists, the lists of
potential Title Experts submitted by the Parties shall be submitted to the
Houston, Texas office of the AAA on or before five Business Days after the
submission of the Parties’ respective lists, and the AAA shall select the Title
Expert from the Parties’ lists.
d.    Within 20 Business Days after the selection of the Title Expert, the
Parties shall provide to the Title Expert the following materials:
(i)    Buyer’s Notice of Title Defects and all documentation provided therewith
or referred to therein shall be provided to the Title Expert, and Seller shall
provide such evidence as Seller deems appropriate to dispute the Title Defect
and the Title Defect Value as assigned thereto by Buyer in the Notice of Title
Defects and to substantiate any title curative actions undertaken by Seller,
together with Seller’s proposed Title Defect Value, if any after giving effect
to any such curative actions; and
(ii)    Article 5 of this Agreement, and Exhibits A-2, and D to this Agreement,
together with any definitions of terms used in such Article and Exhibits, but no
other provisions of this Agreement.
e.    The Title Expert, once appointed, shall have no ex parte communications
with any of the Parties concerning the determination required hereunder. All
communications between any Party and the Title Expert shall be conducted in
writing, with copies sent simultaneously to the other Party in the same manner,
or at a meeting in Houston, Texas to which the representatives of both Parties
have been invited and of which such parties have been provided at least five
days’ notice.
f.    The Title Expert shall make his or her determination and provide to the
Parties written findings within 20 Business Days after he or she has received
the materials under Section 5.6(d). The decision of the Title Expert shall be
final, binding on the Parties and non-appealable and, with respect to a Title
Defect Value, shall be limited to awarding only the Title Defect Value asserted
by Buyer in its Title Defect Notice or Seller’s proposed Title Defect Value
furnished pursuant to Section 5.6(d)(i) (or the other Party’s proposed Title
Defect Value furnished pursuant to Section 5.6(d)(i)). The Title Expert shall
make a separate determination with respect to each Title Defect submitted.
Within the 10 Business Days of receiving the written findings of the Title
Expert with respect to a Title Defect, the Parties shall execute and deliver to
the Escrow Agent joint written instructions directing the Escrow Agent to
deliver the cash held in escrow with respect to such Title Defect consistent
with the decision of the Title Expert.
g.    Each Party shall pay and bear the costs of its attorneys and experts.
Seller shall pay 50% and Buyer shall pay 50% of the costs of the Title Expert.
h.    The written finding of the Title Expert (i) need only set forth the Title
Expert’s finding as to whether the subject Title Defect exists or has been cured
and the Title Defect Value, and not the Title Expert’s rationale for the award,
and (ii) shall set forth the allocation of costs pursuant to Section 5.6(g).
i.    The Title Expert shall act as an expert for the limited purpose of
determining the specific matters disputed and shall not act as an arbitrator,
and may not award damages, interest or penalties to either Party with respect to
any matter.
5.7    Consents. Seller shall use its reasonable commercial efforts to obtain
all consents set forth in Section 6.17 of the Disclosure Schedule prior to
Closing relating to a transfer of its interest in the Assets. Seller shall
provide within five days after the Execution Date all notices required to be
obtained in compliance with the contractual provisions applicable thereto. If
Seller or Buyer discovers other affected Assets that are subject to a consent to
transfer requirement, Seller shall use its reasonable commercial efforts to
obtain such consents prior to Closing.
a.    Required Consents. That portion of the Assets for which a consent has not
been obtained and if such lack of consent would (i) invalidate an attempted
conveyance of the Assets to Buyer or (ii) cause a termination of the Asset being
conveyed (each, a “Required Consent”) shall be excluded from the Assets conveyed
at the Closing and the Purchase Price shall be reduced by the Allocated Value of
the excluded Allocated Properties. Seller may (but is not obligated to) use its
reasonable commercial efforts to obtain any such Required Consent following
Closing for a period of one year and if a Required Consent is obtained within
one year after the Closing, then, within 30 days after receipt of such consent,
Seller may assign such excluded portion of the Assets to Buyer using an
assignment in the form of Exhibit E in exchange for a payment by wire transfer
from Buyer equal to the Allocated Value of the applicable Allocated Property,
subject to the adjustments described in Section 3.3. Buyer shall reasonably
cooperate with Seller in obtaining any Required Consent but shall not be
required to expend funds in connection therewith.
b.    Non-Required Consents. The following types of consents shall not
constitute Required Consents: (i) consents to transfers of title by the State of
Texas or any county, (ii) consents set forth in, or arising out of, a farmout or
similar agreement pursuant to which Seller has already satisfied all conditions
for earning any interests that constitute a part of the Assets and Seller has
received the earned interests under such agreement, and (iii) any other consents
that are not Required Consents. If a consent is not a Required Consent and it
has not been obtained as of the Closing Date, then the affected Assets shall
nevertheless be conveyed at the Closing as part of the Assets without a
reduction to the Purchase Price.
5.8    Preferential Purchase Rights. Seller shall use its commercially
reasonable efforts to comply with all preferential right to purchase provisions
(including those set forth in Section 6.17 of the Disclosure Schedule) relative
to its interest in the Assets by sending notice of this Agreement, within five
days after the Execution Date, to all Persons holding preferential rights,
offering to sell to each such Person that portion of the Assets for which such a
preferential right is held for an amount equal to the Allocated Values of the
subject Allocated Properties, subject to all other terms and conditions of this
Agreement and in compliance with the contractual provisions applicable to such
preferential rights. If Seller or Buyer discovers any additional preferential
rights, Seller shall use its commercially reasonable efforts to comply therewith
in accordance with the terms of the preceding sentence. If, prior to Closing,
any of such persons asserting a preferential purchase right notifies Seller that
it intends to consummate the purchase of that portion of the Assets to which it
holds a preferential purchase right pursuant to the terms and conditions of such
notice and this Agreement, then such Assets shall be excluded from the Assets
identified in this Agreement and the Purchase Price shall be reduced by the
Allocated Values of the excluded Allocated Properties; provided, however, that
if the holder of such preferential right is required to but fails to consummate
the purchase of such Assets on or prior to the Closing Date, then Seller shall
notify Buyer, and Seller shall sell to Buyer, and Buyer shall purchase from
Seller, the Assets to which the preferential purchase right was asserted for
such Allocated Values. All Assets for which a preferential purchase right has
not been asserted prior to Closing and the period for exercise has expired, or
with respect to which closing does not occur on or before the Closing Date
following the assertion of a preferential purchase right other than as a result
of Seller’s default for which Closing should have occurred prior to the Closing
Date, shall be sold to Buyer at Closing pursuant to the provisions of this
Agreement.
5.9    Casualty Loss. Prior to Closing, if any material portion of an Allocated
Property is destroyed by fire or other casualty or if a portion of an Allocated
Property is taken or threatened to be taken in condemnation or under the right
of eminent domain (“Casualty Loss”), such Allocated Property shall be excluded
from this Agreement and the Purchase Price shall be reduced by the Allocated
Value of the excluded Allocated Property, unless Buyer and Seller agree upon the
estimated cost to repair such Allocated Property (with equipment of similar
utility) or other appropriate reduction to the Purchase Price, not to exceed the
Allocated Value of the Allocated Property (the Purchase Price adjustment,
whether from excluding the Allocated Property or agreement upon an appropriate
adjustment, is herein called the “Net Casualty Loss”) and Seller shall retain
all insurance proceeds and all claims against third parties with respect to the
Casualty Loss; provided, however, that if the aggregate Net Casualty Loss is
less than 2% of the unadjusted Purchase Price: (a) the Net Casualty Loss will be
deemed to be $0; (b) the affected Allocated Properties will be assigned to Buyer
at Closing to the extent still owned by Seller; and (c) Seller will assign to
Buyer all rights to insurance proceeds and condemnation and taking proceeds at
Closing or pay over such proceeds if already received. Seller, at its option,
may elect to cure such Casualty Loss prior to the Closing. If Seller elects to
cure such Casualty Loss, Seller may replace any personal property that is the
subject of a Casualty Loss with equipment of similar grade and utility, or
replace any personal property with personal property of similar nature and kind
if such property is acceptable to Buyer in its reasonable discretion. If Seller
elects to cure the Casualty Loss, and in fact does cure the Casualty Loss prior
to the Closing to the reasonable satisfaction of Buyer, there shall be no
adjustment to the Purchase Price.
5.10    Title Waiver. Except for claims, damages, liabilities, costs or expenses
Buyer asserts under the Special Warranty, all Title Defects not properly and
timely claimed in accordance with Section 5.3, above shall be waived by Buyer
for all purposes, and Buyer shall have no right to seek an adjustment to the
Purchase Price, make a Claim against Seller, monetary, legal or otherwise, or
seek indemnification from Seller associated with the same. For the avoidance of
doubt, the terms of Sections 6.9, 6.10, 6.16, 6.17, 6.20, 6.22 and 6.26 shall
not be affected by the terms of this Section 5.10.
ARTICLE 6    
SELLER’S REPRESENTATIONS AND WARRANTIES
Seller makes the following representations and warranties as of the date of this
Agreement and the Closing Date, except where a specific date is specified:
6.1    Existence. Seller is a limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Delaware, and is
duly qualified to do business in the State of Texas.
6.2    Power and Authority. Subject to entry of the Sale Order, Seller has all
requisite power and authority to carry on its business as presently conducted,
to enter into this Agreement and each of the documents contemplated to be
executed by Seller at Closing, and to perform its obligations under this
Agreement and under such documents. The consummation of the transaction
contemplated by this Agreement and each of the documents contemplated to be
executed by Seller at Closing will not (i)  violate, nor be in conflict with,
any provision of Seller’s organizational or governing documents, (ii) result in
a default, or the creation, imposition or continuance of any encumbrance on or
affecting Seller’s interest in the Assets or give rise to any right of
termination, cancellation or acceleration under, any agreement or instrument to
which Seller or any of its Affiliates is a party or is bound or by which the
Assets are bound (other than any Contract that is not an Assumed Contract for
which Buyer and the Assets will not be subject to any liability or obligation),
or (iii) violate, nor be in conflict with any Law, Permit, judgment, decree,
order, statute, rule or regulation applicable to Seller or the Assets.
6.3    Authorization. Subject to entry of the Sale Order, the execution,
delivery and performance of this Agreement and each of the documents
contemplated to be executed by Seller at Closing and the contemplated
transaction have been duly and validly authorized by all requisite action on the
part of Seller.
6.4    Execution and Delivery. Subject to entry of the Sale Order, this
Agreement has been duly executed and delivered on behalf of Seller, and at the
Closing, all documents and instruments required hereunder to be executed and
delivered by Seller shall have been, duly executed and delivered. Subject to
entry of the Sale Order, this Agreement does, and such documents and instruments
shall, constitute legal, valid and binding obligations of Seller enforceable in
accordance with their terms, subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other similar Laws of general application with
respect to creditors, (ii) general principles of equity, and (iii) the power of
a court to deny enforcement of remedies generally based upon public policy.
6.5    Non-Foreign Person. Seller (or the owner of Seller treated as the
transferor of Assets if Seller is a disregarded entity under Treasury Regulation
§1.1445-2(b)(2)(iii)) is not a “foreign person” within the meaning of Sections
1445 and 7701 of the Code and will give the certificate required pursuant to
Section 11.2 (i.e. Seller is not a nonresident alien, foreign corporation,
foreign partnership, foreign trust, or foreign estate as those terms are defined
in the Code, and any regulations promulgated thereunder).
6.6    Liabilities for Brokers’ Fees. Neither Seller nor its Affiliates has
incurred any obligation or liability, contingent or otherwise, for brokers’,
finders’ fees, agent’s commissions or other similar forms of compensation
relating to the transaction contemplated by this Agreement for which Buyer shall
have any responsibility whatsoever.
6.7    [Reserved].
6.8    Taxes. All Taxes imposed on or with respect to the ownership or operation
of the Assets that have become due and payable prior to the Closing Date have
been timely paid in full, and all Tax Returns with respect to Taxes imposed on
or with respect to the ownership or operation of the Assets required to be filed
prior to the Closing Date have been timely filed. There are no liens of any
Governmental Bodies for Taxes on any of the Assets except for Permitted
Encumbrances. None of the Assets is subject to any tax partnership as defined in
Section 761 of the Code, or is otherwise treated, or required to be treated, as
held in an arrangement requiring a partnership income Tax Return to be filed
under Subchapter K of Chapter 1 of Subtitle A of the Code. There is not
currently in effect any extension or waiver of any statute of limitations of any
jurisdiction regarding the assessment or collection of any Asset Taxes relating
to the Assets. There are no administrative or judicial proceedings by any taxing
authority pending or, to Seller’s knowledge, threatened against Seller relating
to or in connection with any Asset Taxes relating to the Assets. All of the
Assets have been properly listed and described on the property tax rolls for all
periods prior to and including the applicable Closing Date.
6.9    Litigation and Claims. Except for the Pending Claims, the Bankruptcy Case
and as set forth in Section 6.9 of the Disclosure Schedule, there is no
Proceeding (a) pending or, to its knowledge, threatened, against Seller or its
Affiliates relating to the Assets or the operator of the Assets, in any court or
by or before any Governmental Body or arbitration or mediation or (b) that
impairs Seller’s ability to consummate, or that would reasonably be expected to
prevent, delay or make illegal the transaction contemplated hereby. No
condemnation or eminent domain Proceedings are pending, or, to Seller’s
knowledge, threatened, by any Governmental Body affecting any of the Assets. To
Seller’s knowledge, no Proceedings to which Seller is not a party which relates
to the Assets or to Seller’s ownership or operation of the Assets is pending or
threatened.
6.10    Compliance with Laws. Except as set forth in Section 6.10 of the
Disclosure Schedule, Seller and its Affiliates are not in material violation of,
or in material default under, and no event has occurred that (with notice or the
lapse of time or both) would constitute a material violation of or material
default under, any Law (other than Environmental Laws, which are addressed
exclusively in Section 6.23) applicable to Seller’s and its Affiliates’
ownership and operation of the Assets. To Seller’s knowledge, any Assets
operated by third parties have been operated in all material respects in
compliance with all applicable Laws.Permits. Except as set forth in Section 6.11
of the Disclosure Schedule, (a) Seller has obtained all Permits required to be
obtained by Seller to own and, with respect to that portion of the Assets
operated by Seller, to operate the Assets in material compliance with all
applicable Laws, (b) all such Permits are in full force and effect and no
Proceeding is pending, nor to Seller’s knowledge, threatened, to modify,
suspend, revoke or terminate any such Permit or declare any such Permit invalid;
and (c) Seller is in compliance in all material respects with all such Permits.
6.11    Material Agreements; Notice of Defaults.
a.    Except for the Leases and agreements entered into in accordance with
Section 8.1(c) after the Execution Date, Exhibit C sets forth all agreements of
Seller and its Affiliates relating to the Assets or to which the Assets are
bound of the type described below (collectively, the “Material Agreements”):
(i)    any agreement that can reasonably be expected to result in aggregate
payments or receipts of revenue by Seller or its Affiliates of more than $25,000
during the current or any subsequent calendar year or more than $100,000 in the
aggregate over the term of such agreement (based solely on the terms thereof and
current volumes, without regard to any expected increase in volumes or revenues
or any surface use payments with respect to wells drilled after the Execution
Date);
(ii)    any Hydrocarbon purchase and sale, transportation, gathering, treating,
processing or similar agreement that is not terminable without penalty upon 60
days’ or less notice;
(iii)    any agreement (other than the Leases) that constitutes a lease under
which Seller is the lessor or the lessee of real or personal property which
lease (A) cannot be terminated by Seller without penalty upon 60 days’ or less
notice and (B) involves an annual base rental of more than $25,000;
(iv)    any partnership agreement, joint venture agreement, farmout agreement,
participation agreement, production sharing agreement, unit agreement, joint
operating agreement, joint exploration agreement, joint development agreement or
similar agreement;
(v)    any agreement that is an indenture, mortgage, deed of trust, loan, credit
agreement, sale-leaseback, guaranty of any obligation, bond, letter of credit,
security interest or similar financial agreement encumbering any Asset (other
than Permitted Encumbrances) that will not be terminated at or prior to the
Closing;
(vi)    any agreement that constitutes or includes a non-competition agreement,
non-solicitation agreement, area of mutual interest agreement or any other
agreement that purports to restrict, limit or prohibit the manner in which, or
the locations in which, Seller conducts business within or adjacent to the
Assets that will be binding on the Assets or Buyer after the Closing;
(vii)    any agreement that provides for a call upon, option to purchase or
similar right under any agreements with respect to the Hydrocarbons from the
Assets;
(viii)    any drilling contract;
(ix)    any agreement that provides for an irrevocable power of attorney that
will be in effect after the Closing Date;
(x)    any agreement of Seller to sell, lease, farmout, exchange, transfer or
otherwise dispose of all or any part of the Assets (other than with respect to
production of Hydrocarbons in the ordinary course) from and after the Closing
Date, but excluding rights or reassignment upon intent to abandon an Asset; and
(xi)    any agreement between Seller and any Affiliate of Seller that will not
be terminated prior to or at Closing.
b.    Except as set forth in Section 6.13 of the Disclosure Schedule, each
Material Agreement set forth (or required to be set forth) in Section 6.13 of
the Disclosure Schedule is a legal, valid and binding obligation against Seller
and, to Seller’s knowledge, each other party thereto, is enforceable in
accordance with its terms against Seller and, to Seller’s knowledge, each other
party thereto, and is in full force and effect, in all cases subject to the
Bankruptcy Case and any bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or other Laws, now or hereafter in effect, relating to or
limiting creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a Proceeding in
equity or at Law). Except as set forth in Section 6.13 of the Disclosure
Schedule and for any contracts rejected by Seller in the Bankruptcy Case, there
exists no material default under any Material Agreement by Seller or, Seller’s
knowledge, by any other Person that is a party to such Material Agreement, that
has not been cured, and no event, occurrence, condition or act has occurred
that, with the giving of notice, the lapse of time or both would constitute a
breach, default or event of default under any such Material Agreement by Seller
or, to Seller’s knowledge, any other Person who is a party to such Material
Agreement. Seller has not received any notice from a third party alleging a
violation or breach of any Material Agreement by Seller or its Affiliates. Prior
to the Execution Date, except as set forth on Section 6.13 of the Disclosure
Schedule, Seller has delivered to Buyer true and complete copies of each
Material Agreement, the Leases and any and all amendments thereto. Except as set
forth in Section 6.13 of the Disclosure Schedule, there are no contracts with
Affiliates of Seller, Hedging Contracts or Debt Contracts, in each case that
will be binding on the Assets or Buyer after the Closing.
6.12    Production Sales Contracts. Seller’s interest in the Assets is not
encumbered by any obligation under a sales contract, Hedging Contract,
take-or-pay clause, or any similar arrangement, to deliver Hydrocarbons produced
from the Assets without receiving payment at the time of delivery or subsequent
to delivery, or to deliver Hydrocarbons in the future for which payment has
already been received (e.g., a “forward” sale contract).
6.13    Current Plugging Obligations. Except as set forth in Section 6.15 of the
Disclosure Schedule, Seller has not received any notices or demands from
Governmental Bodies or other third parties to plug any Excluded Wells.
6.14    Royalties. Seller has duly and properly paid, or caused to be duly and
properly paid, all Royalties due by Seller and its Affiliates during the period
of Seller’s ownership or operation of the Assets prior to the Closing Date in
accordance with applicable Laws, any order of the Bankruptcy Court authorizing
payments on account of Royalties, and the applicable Lease.
6.15    Preferential Purchase Rights and Consents. Except as set forth in
Section 6.17 of the Disclosure Schedule, there are no (i) preferential purchase
rights, rights of first refusal or other similar rights that are applicable to
the transfer of the Assets in connection with the transactions contemplated
hereby, or (ii) consents, approvals, authorizations, waivers or ratifications
required to be obtained from any Person in connection with the transactions
contemplated hereby, except for consents and approvals of Governmental Bodies
that are customarily obtained after Closing.
6.16    AFEs. Section 6.18 of the Disclosure Schedule sets forth, as of the
Execution Date, all approved authorizations for expenditures and other approved
capital commitments, individually in excess of $25,000 net to Seller’s interest
(the “AFEs”), relating to the Assets to drill or rework wells or for other
capital expenditures for which all of the activities anticipated in such AFEs
have not been completed by the Execution Date.
6.17    Wells and Equipment. To Seller’s knowledge:
a.    All Excluded Wells currently operated by Seller that were drilled and
completed by Seller as operator were drilled and completed in all material
respects within the limits permitted by all applicable Leases and contracts and
at locations that comply with the rules and regulations of the applicable
Governmental Bodies;
b.    Exhibit B sets forth a list of all wellbores located on the Leases; and
c.    There are no inactive Excluded Wells that Seller is currently obligated by
applicable Law or contract to plug or abandon, that have been plugged,
dismantled or abandoned in a manner that does not comply in all material
respects with applicable Laws, or that are currently subject to exceptions to a
requirement to plug or abandon issued by a Governmental Body.
6.18    Leases. To Seller’s knowledge, the list of Leases set forth on Exhibit
A-2 is a true, correct and complete list of all real property and interests in
real property included in the Assets that are leased, subleased, licensed or
otherwise used or occupied by Seller as lessee, sublessee, licensee, lessor,
sublessor or licensor, together with the parties to, and date of, each Lease.
Seller has made available to Buyer true and complete copies of each Lease, and
any and all amendments, modifications, supplements, exhibits, restatements,
guarantees and other agreements (whether written or oral), in each case related
thereto, in its possession and control. Except as set forth on Section 6.20 of
the Disclosure Schedule, (a) there are no Proceedings with respect to any Lease
pending before any Governmental Body in which the lessor thereunder is seeking
to terminate, cancel, rescind or procure judicial reformation of any such Lease,
in whole or in part, (b) Seller has not received any written notice from any
lessor under the Leases seeking to terminate, cancel, or rescind any such
Leases, and Seller has not received any written notice from any lessor under the
Leases alleging any unresolved material default under the Leases, (c) to
Seller’s knowledge, none of the Leases are subject to any material restrictions
on any lessee’s use of the surface in connection with Hydrocarbon operations
that would affect (i) such use or operations (as currently used and operated by
Seller) or (ii) the ability to drill a well on a Lease, and (d) Seller has not
received any condemnation, zoning or other similar proceeding affecting any
Lease.
6.19    Non-Consent Operations. Except as disclosed on Section 6.21 of the
Disclosure Schedule, no operations are being conducted or have been conducted on
the Assets with respect to which Seller has elected to be a non-consenting party
under the applicable operating agreement and with respect to which Seller’s
rights have not yet reverted to it.
6.20    Surface Rights. Except as set forth on Section 6.22 of the Disclosure
Schedule, (a) each of the Surface Rights owned or held by Seller is legal,
valid, binding, enforceable and in full force and effect; (b) Seller is not in
material breach of or material default under any such Surface Right; and (c) to
Seller’s knowledge, no event has occurred or circumstance exists that, with the
delivery of notice, the passage of time or both, would constitute such a
material breach or default or permit the termination of any such Surface Right.
6.21    Environmental Matters. Except as set forth in Section 6.23 of the
Disclosure Schedule, to Seller’s knowledge, (a) the Assets, the Excluded Wells
and their operations are and, during the shorter of (i) Seller’s period of
ownership and (ii) the last five years, have been in compliance with
Environmental Laws in all material respects, and (b) the Assets and the Excluded
Wells are not subject to any material remediation obligation imposed pursuant to
Environmental Laws or any Governmental Body. Seller has made available for
Buyer's inspection all environmental site assessment reports, environmental
compliance reports, and all material correspondence with Governmental Bodies and
surface estate owners addressing potentially material environmental matters that
are within Seller's possession and control and that have been prepared or
received within five years preceding the date of this Agreement.
6.22    Guarantees. Section 6.24 of the Disclosure Schedule is a complete and
accurate list of all bonds, letters of credit and guarantees posted or entered
into by Seller or its Affiliates in connection with the ownership or operation
of the Assets.
6.23    Drilling Obligations. Except as set forth on Section 6.25 of the
Disclosure Schedule, Seller is not required to perform any additional drilling
operations on the Leases by virtue of a contract or agreement relating to the
Assets or the ownership or operation thereof.
6.24    Title to the Assets. Subject to the entry of the Sale Order, upon
Closing, Buyer will be vested with good title to the Assets, including any
Assets (other than Specified Assets) that are subject to claims or causes of
action asserted in the Encana Adversary Proceeding, free and clear of all
encumbrances, other than Permitted Encumbrances, to the fullest extent
permissible under Section 363(f) of the Bankruptcy Code.
ARTICLE 7    
BUYER’S REPRESENTATIONS AND WARRANTIES
Buyer makes the following representations and warranties as of the date of this
Agreement and the Closing Date, except where a specific date is specified:
7.1    Existence. Buyer is a corporation, duly organized, validly existing and
in good standing under the Laws of the State of Delaware, and is duly qualified
to do business in the States of Texas.
7.2    Power and Authority. Buyer has all requisite power and authority to carry
on its business as presently conducted, to enter into this Agreement and each of
the documents contemplated to be executed by Buyer at Closing, and to perform
its obligations under this Agreement and under such documents. The consummation
of the transaction contemplated by this Agreement and each of the documents
contemplated to be executed by Buyer at Closing will not violate, nor be in
conflict with: (i) any provision of Buyer’s organizational or governing
documents, (ii) any agreement or instrument to which Buyer is a party or is
bound, or (iii) any judgment, decree, order, statute, rule or regulation
applicable to Buyer.
7.3    Authorization. The execution, delivery and performance of this Agreement
and each of the documents contemplated to be executed by Buyer at Closing and
the contemplated transaction have been duly and validly authorized by all
requisite action on the part of Buyer.
7.4    Execution and Delivery. This Agreement has been duly executed and
delivered on behalf of Buyer, and at the Closing all documents and instruments
required hereunder to be executed and delivered by Buyer shall have been duly
executed and delivered. This Agreement does, and such documents and instruments
shall, constitute legal, valid and binding obligations of Buyer enforceable in
accordance with their terms, subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other similar Laws of general application with
respect to creditors, (ii) general principles of equity, and (iii) the power of
a court to deny enforcement of remedies generally based upon public policy.
7.5    Bankruptcy. There are no bankruptcy, insolvency, reorganization,
receivership or arrangement Proceedings pending against, being contemplated by
or, to Buyer’s knowledge, threatened in writing against Buyer or any Affiliate
of Buyer.


7.6    Liabilities for Brokers’ Fees. Neither Buyer nor its Affiliates has
incurred any obligation or liability, contingent or otherwise, for brokers’,
finders’ fees, agent’s commissions or other similar forms of compensation
relating to the transaction contemplated by this Agreement for which Seller
shall have any responsibility whatsoever.
7.7    Litigation and Claims. There is no Proceeding by any person, entity,
administrative agency or Governmental Body pending or, to Buyer’s knowledge,
threatened in writing, against Buyer before any Governmental Body that impedes
or is likely to impede Buyer’s ability to consummate the transactions
contemplated by this Agreement and to assume the liabilities to be assumed by
Buyer under this Agreement.
7.8    Independent Evaluation. Buyer has such knowledge, sophistication and
experience in business and financial matters that Buyer is capable of evaluating
the merits and risks of the acquisition of the Assets and has so evaluated the
merits and risks of such acquisition. Buyer is knowledgeable about the oil and
gas business, and Buyer has retained and taken advice concerning the Assets and
transactions herein from advisors and consultants which are knowledgeable about
the oil and gas business, and Buyer is aware of its risks. Buyer has been
afforded the opportunity to examine the Records and other materials made
available to it by Seller and Seller’s authorized representatives with respect
to the Assets (the “Background Materials”). The Background Materials include
files, or copies thereof, that Seller has used in its normal course of business
and other information about the Assets that Seller and Seller’s authorized
representatives have compiled or generated; provided, however, other than as set
forth in Article 6, Buyer acknowledges and agrees that neither Seller nor any
other Seller Indemnified Parties have made any representations or warranties,
express or implied, written or oral, as to the accuracy or completeness of the
Background Materials or, except for the representations and warranties of Seller
contained in this Agreement, as to any other information relating to the Assets,
furnished or to be furnished to Buyer or its representatives by or on behalf of
Seller. In entering into this Agreement, Buyer acknowledges and affirms that it
has relied and will rely solely on the terms of this Agreement and upon its
independent analysis, evaluation and investigation of, and judgment with respect
to, the business, economic, legal, tax or other consequences of this transaction
including its own estimate and appraisal of the extent and value of the
petroleum, natural gas and other reserves attributable to the Assets and the
prices that may be received for Hydrocarbons produced therefrom. Buyer’s
representatives have been given opportunities to examine the Records. Except as
expressly provided in this Agreement, neither Seller nor any other Seller
Indemnified Parties shall have any liability to Buyer or its Affiliates, agents,
representatives or employees resulting from any use of, authorized or
unauthorized, or reliance on, the Background Materials or other information
relating to the Assets provided by or on behalf of Seller or any other Seller
Indemnified Parties.
7.9    Qualification. Buyer is now, or at Closing will be and thereafter will
continue to be, qualified to own and operate the Assets. Completing the
transaction set out in this Agreement will not cause Buyer to be disqualified or
to exceed any acreage limitation imposed by Law, statute or regulation.
7.10    Financial Resources. Buyer has the financial resources available to
close the transactions contemplated by this Agreement without financing that is
subject to any material contingency.
7.11    Consents. No consent, approval, authorization or Permit of, or filing
with or notification to, any person is required for or in connection with the
execution and delivery of this Agreement by Buyer or for or in connection with
the consummation of the transactions and performance of the terms and conditions
contemplated hereby and thereby by Buyer.
ARTICLE 8    
COVENANTS AND AGREEMENTS
8.1    Interim Operations. Except (I) for the operations covered by the AFEs and
other capital commitments described in Section 6.18 of the Disclosure Schedule,
(II) for actions taken in connection with emergency situations, (III) as
expressly required by this Agreement or as expressly consented to in writing by
Buyer (which consent shall not be unreasonably delayed, withheld or
conditioned), or (IV) as ordered by the Bankruptcy Court without such action
being initiated by Seller, Seller shall, from and after the Execution Date and
until Closing:
a.    maintain, and if Seller is the operator thereof, Seller shall operate, the
Assets in the usual, regular and ordinary manner consistent with its past
practice and as a reasonably prudent operator;
b.    maintain the books of account and Records relating to the Assets in the
usual, regular and ordinary manner, in accordance with the usual accounting
practices of Seller;
c.    not enter into any agreement that, if entered into on or prior to the
Execution Date, would be required to be listed in Exhibit C, or terminate
(unless such Material Agreement terminates pursuant to its stated terms) or
materially amend or change the terms of any Material Agreement;
d.    not transfer, sell, mortgage, pledge, encumber or otherwise dispose of any
portion of the Assets other than (A) the sale or disposal of Hydrocarbons in the
ordinary course of business, and (B) sales of equipment that is no longer
necessary in the operation of the Assets or for which replacement equipment has
been obtained;
e.    not abandon any Asset (subject to clause (j) below, except the abandonment
or expiration of Leases in accordance with their terms, including with respect
to leases not capable of producing in paying quantities after the expiration of
their primary terms or for failure to pay delay rentals or shut-in royalties or
similar types of lease maintenance payments);
f.    not commence, propose, or agree to participate in any single operation
with respect to the Assets with an anticipated cost in excess of $25,000, net to
Seller’s interest, to the extent Buyer will be responsible for such costs,
except for emergency operations or operations scheduled under the AFEs;
g.    maintain all material Permits, approvals, bonds and guaranties affecting
the Assets and make all filings that Seller is required to make under applicable
Law with respect to the Assets;
h.    not make any election (or fail to make an election, the result of which
is) to go non-consent with respect to any of the Assets;
i.    comply in all material respects with all Laws that are applicable to the
Assets;
j.    use commercially reasonable efforts to maintain in full force and effect
each Lease, and timely and properly pay all Lease renewals and extensions that
become due after the date of this Agreement but prior to Closing in accordance
with the terms of the applicable Lease;
k.    notify Buyer if any Lease terminates promptly upon Seller obtaining
knowledge of such termination;
l.    give written notice to Buyer as soon as is practicable of any written
notice received or given by Seller with respect to any alleged breach by Seller
or any third party of any Lease or Material Agreement or violation of Laws or
new Proceedings, in each case affecting the Assets;
m.    not waive, release, assign, settle or compromise any Proceeding relating
to the Assets, other than the liabilities retained by Seller or waivers,
releases, assignments, settlements or compromises that involve only the payment
of monetary damages not in excess of $25,000 individually (excluding amounts to
be paid under insurance policies);
n.    not waive, compromise or settle any material right or claim with respect
to any of the Assets, including any Assets (other than Specified Assets) that
are subject to claims or causes of action asserted in the Encana Adversary
Proceeding;
o.    use commercially reasonable efforts to keep Buyer apprised of any
drilling, re-drilling or completion operations proposed or conducted by Seller
with respect to the Assets, and will, in connection therewith, consider
reasonable requests by Buyer for specific drilling, completion and other
operations on the Assets;
p.    not permit or allow any of the Assets to be subject to any liens, claims,
security interests, mortgages, charges and encumbrances that would impose any
material liability on Buyer, other than Permitted Encumbrances;
q.    pay all Taxes and assessments with respect to the Assets that become due
and payable by Seller prior to the Closing Date; and
r.    not enter into any agreement to do anything in contravention of the
foregoing.
8.2    Notices of Claims. Seller shall, in accordance with the Bidding
Procedures Order and in order to ensure that the Assets are free and clear
of all liens (including any security interest), claims, encumbrances and
interests of other Persons in the Assets to the maximum extent possible under
the Bankruptcy Code, provide notice of the proposed sale to all Persons and
entities (or their counsel) known to Seller to assert liens (including any
security interest), claims, encumbrances, or interests in, on, or against the
Assets and shall publish notice of the sale in (i) the national editions of the
Houston Chronicle and the New York Times and (ii) the Midland
Reporter-Telegram.  Seller shall promptly notify Buyer and Buyer shall promptly
notify Seller if, between the Execution Date and the Closing Date, Seller or
Buyer, as the case may be, receives notice of any demand, claim, suit, action or
other Proceeding affecting the Assets.
8.3    Compliance with Laws. During the period from the date of this Agreement
to the Closing Date, Seller shall attempt in good faith to comply in all
material respects with all applicable Laws relating to the ownership of its
interest in the Assets and, to the extent that Seller is the operator, the
operation of the Assets by Seller.
8.4    Government Reviews and Filings. Before and after the Closing, Buyer and
Seller shall cooperate to provide requested information, make required filings
with, prepare applications to and conduct negotiations with each Governmental
Body as required to consummate the transaction contemplated hereby. Each Party
shall make any governmental filings occasioned by its ownership or structure.
Buyer shall make all filings after the Closing at its expense with Governmental
Bodies necessary to transfer title to the Assets or to comply with Laws.
8.5    Successor Operator. Buyer acknowledges and agrees that Seller cannot and
does not covenant or warrant that Buyer shall become successor operator of those
Assets operated by Seller and that such succession is subject to operating or
other agreements that control the appointment of a successor operator. Seller
agrees, however, that, as to the Assets operated by Seller, it shall use its
commercially reasonable efforts to support Buyer’s efforts to become successor
operator of such Assets (to the extent permitted under any applicable joint
operating agreement) effective as of Closing (at Buyer’s sole cost and expense)
and to designate or appoint, to the extent legally possible and permitted under
any applicable joint operating agreement, Buyer as successor operator of such
Assets effective as of Closing. Within five days after Closing, Seller shall
send notices to co-owners of those Assets that Seller currently operates
indicating that Seller is resigning as operator, effective upon the Closing
Date, and recommending that Buyer be elected successor operator for such Assets.
8.6    Non-Solicitation of Employees. From the Execution Date until the one year
anniversary of either the Closing Date or the termination of this Agreement,
each Party will not, and will cause its Affiliates not to, directly or
indirectly, solicit for employment (including by contracting through an
independent contractor, consultant or other third party) or employ (including as
a consultant) any officer or employee of the other Party or its Affiliates
without obtaining the prior written consent of the other Party. This Section 8.6
shall not apply to general solicitations of employment not specifically directed
towards officers or employees of the other Party or its Affiliates.
8.7    Bankruptcy Court Filings. Seller will pursue diligently the entry of the
Sale Order. Buyer agrees that it will promptly take such actions as are
reasonably requested by Seller to assist in obtaining entry of the Sale Order
and a finding of adequate assurance of future performance by Buyer of the
Assumed Contracts, including by furnishing affidavits or other documents or
information for filing with the Bankruptcy Court for the purposes, among others,
of providing necessary assurances of performance by Buyer under this Agreement
and demonstrating that Buyer is a “good faith” purchaser under Section 363(m) of
the Bankruptcy Code and taking such other actions that may be required by the
Bidding Procedures Order. If the entry of the Bidding Procedures Order or the
Sale Order are appealed, Seller and Buyer will use their respective reasonable
efforts to defend such appeal(s).
8.8    [Reserved].
8.9    Excluded Wells. From and after the Execution Date:
a.    With respect to the Excluded Wells operated by Seller, Seller may continue
to operate each Excluded Well after the Execution Date and produce Hydrocarbons
solely from the existing Wellbores; provided Seller, as operator, shall not (i)
produce Hydrocarbons from outside the currently producing formation as of the
Execution Date, whether by or through perforation, stimulation, recompletion,
sidetracking, deepening, directional drilling or otherwise, (ii) conduct any
re-entry, perforation, stimulation, recompletion, sidetracking or directional
drilling operations with respect to the Excluded Wells, (iii) drill any new
wells or conduct any operations unrelated to the Excluded Wells on the Lands,
(iv) construct or install any new wells, gathering lines or other equipment or
roads on the Lands, or (v) use any Excluded Well for any purpose other than the
purpose for which it is used on the Execution Date (except that Seller may
convert a producing Excluded Well into a produced water disposal well, but only
(i) to the extent needed by Seller to replace a failed existing disposal well,
or (ii) with the prior consent of Buyer (not to be unreasonably withheld));
provided that nothing in this Section 8.9(a) will limit or restrict in any way
Seller’s rights or operations after the Subsequent Asset Period with respect to
the Specified Assets or any Excluded Wells located on the Specified Assets, to
the extent such assets are not conveyed to Buyer pursuant to Section 2.9 during
the Subsequent Asset Period.
b.    With respect to the Excluded Wells operated by Seller, Seller shall
conduct its work on the Excluded Wells after the Execution Date as a reasonably
prudent operator, in material compliance with all Laws, in material compliance
with all Leases (and related agreements with respect thereto) and in compliance
with all reasonable instructions of Buyer relating to Buyer’s operations on the
Lands.  With respect to the Excluded Wells operated by Seller, Seller shall
complete all plugging and abandonment obligations related to the Excluded Wells
in accordance with applicable Laws, including (i) the necessary and proper
plugging, replugging and abandonment of all Excluded Wells, (ii) the necessary
and proper removal, abandonment and disposal of all structures, pipelines,
equipment, abandoned property, trash, refuse and junk located on or comprising
part of the Excluded Wells, including any solid wastes and Hazardous Materials,
(iii) the necessary and proper capping and burying of all associated flow lines
related to the Excluded Wells, and (iv) the necessary and proper restoration of
the surface and subsurface to the condition required by applicable Laws and
related agreements with respect to the Excluded Wells.
c.    If Seller’s operations result in an Excluded Well Incident, Seller shall
take all necessary and proper measures for the protection of life, health,
environment and property in accordance with standard oilfield practices.  Seller
shall report in writing to Buyer the details of the Excluded Well incident as
promptly as practicable.
d.    Seller will be responsible for (i) the payment of all royalty amounts and
(ii) all lease obligations (including lease payments) relating to the Excluded
Wells; provided, subject to Section 8.9(a), (b) and (c), if Buyer is party to
any operating agreement with respect to an Excluded Well and Buyer owns a
working interest in such Excluded Well, Buyer shall be responsible for its share
(proportionate to the percentage of its working interest in such Excluded Well)
of the liabilities and costs relating solely to such Excluded Well in accordance
with the terms of such operating agreement. Other than Seller’s right to
continue to operate the Excluded Wells and produce Hydrocarbons therefrom from
the existing Wellbores in accordance with Section 2.3(a) and this Section 8.9
(but subject to the terms and conditions of this Section 8.9), Buyer will be
solely entitled to all rights and benefits under the Leases.
e.    Following the Execution Date, Seller shall keep the Leases and other
Assets free and clear of all liens in connection with Seller’s operations with
respect to the Excluded Wells; provided that this will not require Seller to
keep the Excluded Assets free and clear of any liens following Closing to the
extent of Seller’s interests therein.
f.    Seller agrees to release Buyer, and Buyer shall have no liability to
Seller for, any losses, damages, liabilities or claims relating to the Excluded
Wells from and after the Closing Date, including any losses, damages,
liabilities or claims with respect to the Excluded Wells caused as a result of
Buyer’s operations on the Assets after the Closing Date; provided that (i)
Seller does not waive or release, and Buyer shall be responsible for, any
physical damage caused to the surface equipment related to the Excluded Wells
due to Buyer’s or its Affiliates’ actions or omissions, and (ii) subject to
Section 8.9(a), (b) and (c), if Buyer is party to any operating agreement with
respect to an Excluded Well and Buyer owns a working interest in such Excluded
Well, Buyer shall be responsible for its share (proportionate to the percentage
of its working interest in such Excluded Well) of the liabilities and costs
relating solely to such Excluded Well in accordance with the terms of such
operating agreement. Buyer shall be entitled to develop the Assets and drill new
wells on the Lands as it determines is appropriate without regard to the
locations of the Excluded Wells. Seller hereby waives, and agrees not to assert
after Closing, any claims or objections against Buyer before any Governmental
Body relating to the locations where Buyer conducts operations on the Lands
after Closing.
g.    Seller shall require any successor, assignee, purchaser or other Person to
acquire title of an Excluded Well to agree to comply with, and to be bound by,
the requirements of this Section 8.9. Any assignment, conveyance or other
transfer of any Excluded Well in violation of this Section 8.9 shall be deemed
null and void ab initio.
ARTICLE 9    
CONDITIONS TO CLOSING
9.1    Seller’s Conditions. The obligations of Seller at the Closing are
subject, at the option of Seller, to the satisfaction at or prior to Closing of
the following conditions precedent:
a.    Representations and Warranties; Covenants. All representations and
warranties of Buyer contained in Article 7 of this Agreement shall be true and
correct in all material respects (except as to representations and warranties
qualified by materiality, which shall be true in all respects to the extent so
qualified) on and as of the Closing Date (provided that representations and
warranties which are confined to a specified date shall speak only as of such
date), and Buyer shall have performed and satisfied all covenants and agreements
required by this Agreement to be performed and satisfied by Buyer at or prior to
the Closing in all material respects.
b.    No Action. No order shall have been entered by any court or Governmental
Body having jurisdiction over the Parties or the subject matter of this
Agreement that restrains, enjoins or prohibits the consummation of the
transactions contemplated by this Agreement and which remains in effect at the
time of Closing or seeks to recover material damages from Seller resulting
therefrom.
c.    Closing Deliveries. Buyer shall have delivered to Seller duly executed
copies of each of the documents or instruments required by this Agreement to be
delivered by Buyer at Closing.
d.    Title. The aggregate of (i) the Title Defect Adjustment, all Title Defect
Exclusions and the Net Casualty Loss, in each case asserted by Buyer in good
faith, (ii) the Allocated Value of all Allocated Properties subject to Required
Consents that have not been obtained prior to Closing, and (iii) any other
reductions to the Purchase Price pursuant to Section 5.9, shall not exceed 20%
of the Purchase Price.
e.    Necessary Consents and Approvals. All consents from Governmental Bodies
and all approvals from Governmental Bodies required for the consummation of the
transactions contemplated by this Agreement, except consents and approvals of
assignments by Governmental Bodies that are customarily obtained after Closing,
shall have been granted, or the necessary waiting period shall have expired, or
early termination of the waiting period shall have been granted.
f.    Sale Order. The Bankruptcy Court shall have entered the Sale Order which
shall remain in effect and not be subject to any stay.
9.2    Buyer’s Conditions. The obligations of Buyer at the Closing are subject,
at the option of Buyer, to the satisfaction on or prior to the Closing of the
following conditions precedent:
a.    Representations and Warranties; Covenants.
(i)    The representations and warranties of Seller contained in Article 6 of
this Agreement (other than Fundamental Representations) shall be true and
correct in all material respects (except as to representations and warranties
qualified by materiality, which shall be true in all respects to the extent so
qualified) on and as of the Closing Date (provided that representations and
warranties which are confined to a specified date shall speak only as of such
date).
(ii)    The Fundamental Representations shall be true and correct in all
respects on and as of the Closing Date.
(iii)    Seller shall have performed and satisfied all covenants and agreements
required by this Agreement to be performed and satisfied by Seller at or prior
to the Closing in all material respects.
b.    No Action. No order shall have been entered by any court or Governmental
Body having jurisdiction over the Parties or the subject matter of this
Agreement that restrains, enjoins or prohibits the consummation of the
transactions contemplated by this Agreement and which remains in effect at the
time of Closing or seeks to recover material damages from Buyer resulting
therefrom.
c.    Closing Deliveries. Seller shall have delivered to Buyer duly executed
copies of each of the documents or instruments required by this Agreement to be
delivered by Seller at Closing.
d.    Title. The aggregate of (i) the Title Defect Adjustment, all Title Defect
Exclusions and the Net Casualty Loss, in each case asserted by Buyer in good
faith, (ii) the Allocated Value of all Allocated Properties subject to Required
Consents that have not been obtained prior to Closing, and (iii) any other
reductions to the Purchase Price pursuant to Section 5.9, shall not exceed 20%
of the Purchase Price.
e.    Necessary Consents and Approvals. All consents from Governmental Bodies
and all approvals from Governmental Bodies required for the consummation of the
transactions contemplated by this Agreement, except consents and approvals of
assignments by Governmental Bodies that are customarily obtained after Closing,
shall have been granted, or the necessary waiting period shall have expired, or
early termination of the waiting period shall have been granted.
f.    Encana Contract. The Bankruptcy Court shall have entered an order
authorizing the rejection of the Encana Contract, which shall remain in effect
and not be stayed.
g.    Encana Adversary Proceeding. The Bankruptcy Court shall have entered an
order dismissing claims and causes of action asserted with respect to the Assets
in the Encana Complaint or any amended complaint filed by Encana, which shall
remain in effect and not be stayed; provided that, this condition shall be
deemed satisfied if the Bankruptcy Court enters an order authorizing the sale of
the Assets to Buyer free and clear of all claims and causes of action against
the Assets asserted by Encana, regardless of whether the Encana Complaint or any
amended complaint filed by Encana has been dismissed. For the avoidance of
doubt, it is acknowledged that the claims and causes of action with respect to
the Assets contained in the Encana Complaint as of the date hereof consist of
the Fourth Claim for Relief, Fifth Claim for Relief, and Sixth Claim for Relief
in the Encana Complaint.
h.    Sale Order. The Bankruptcy Court shall have entered the Sale Order which
shall remain in effect and not be subject to any stay.
ARTICLE 10    
RIGHT OF TERMINATION AND ABANDONMENT
10.1    Termination. This Agreement may be terminated prior to the Closing as
follows:
(a)    by Buyer or Seller, if the Closing has not occurred by the close of
business on the 90th day following the Execution Date (the “Termination Date”);
provided, however, that, if the Closing has not occurred on or before the
Termination Date primarily due to a material breach of any representations,
warranties, covenants or agreements contained in this Agreement by Buyer or
Seller, then the breaching party may not terminate this Agreement pursuant to
this Section 10.1(a);
(b)    by mutual written consent of Seller and Buyer;
(c)    by Buyer, if any condition to the obligations of Buyer set forth in
Section 9.2 has become incapable of fulfillment as a result of Seller’s material
breach, and other than as a result of a breach by Buyer of any covenant or
agreement contained in this Agreement, and such condition is not waived by
Buyer;
(d)    by Seller, if any condition to the obligations of Seller set forth in
Section 9.1 has become incapable of fulfillment as a result of Buyer’s material
breach, and other than as a result of a breach by Seller of any covenant or
agreement contained in this Agreement, and such condition is not waived by
Seller;
(e)    by Buyer, if Seller breaches any representation or warranty or any
covenant or agreement contained in this Agreement, such breach would result in a
failure of a condition set forth in Section 9.2 and, if such breach is curable,
such breach has not been cured by the earlier of (i) 30 days after the giving of
written notice by Buyer to Seller of such breach, and (ii) the Termination Date;
(f)    by Seller, if Buyer breaches any representation or warranty or any
covenant or agreement contained in this Agreement, such breach would result in a
failure of a condition set forth in Section 9.1, and, if such breach is curable,
such breach has not been cured by the earlier of (i) 30 days after the giving of
written notice by Seller to Buyer of such breach, and (ii) the Termination Date;
(g)    by Buyer, if the Bidding Procedures Order is amended, modified, or
vacated in any manner without Buyer’s consent (not to be unreasonably withheld);
(h)    by Seller or Buyer, if there is in effect a final non-appealable order of
a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
it being agreed that the Parties will promptly appeal any adverse determination
that is not non-appealable and pursue such appeal with reasonable diligence;
(i)    by Buyer if the Bankruptcy Court enters an order dismissing or converting
the Bankruptcy Case to a case under Chapter 7 of the Bankruptcy Code;
(j)    by Buyer if the Bankruptcy Court enters an order appointing a trustee,
receiver or examiner with expanded powers;
(k)    by Buyer, if an order authorizing the rejection of the Encana Contract
has not been entered within 60 days of the Execution Date;
(l)    if the Sale Order does not authorize the sale of the Assets to Buyer free
and clear of all claims and causes of action against the Assets asserted by
Encana in the Encana Complaint or any amended complaint filed by Encana within
60 days of the Execution Date; or
(m)    by Buyer or Seller, if Seller selects or accepts a Competing Transaction
as the highest or otherwise best bid made in accordance with the Bidding
Procedures Order.
10.2    Procedure Upon Termination. In the event of termination pursuant to
Section 10.1 hereof, written notice thereof will forthwith be given to the other
Party, and this Agreement will terminate, and the purchase of the Assets
hereunder will be abandoned, without further action by Buyer or Seller. If this
Agreement is terminated as provided herein, each Party will redeliver all
confidential information of any other Party relating to the transactions
contemplated hereby, whether so obtained before or after the execution hereof,
to the Party furnishing the same, and no later than five days after such
termination the Parties shall execute joint written instructions to the Escrow
Agent to disburse the Deposit to the applicable Party entitled to receive such
amount according to Section 3.2.
10.3    Effect of Termination.
a.    In the event that this Agreement is validly terminated as provided herein,
then each of the Parties will be relieved of its duties and obligations arising
under this Agreement after the date of such termination and such termination
will be without liability to Buyer or Seller; provided, however, that the
provisions of Section 3.2, Section 10.2, this Section 10.3, and Article 15
hereof and, to the extent necessary to effectuate the foregoing enumerated
provisions, Sections 1.1, and 1.2 hereof, will survive any such termination and
will be enforceable hereunder; provided, further, that nothing in this Section
10.3 will be deemed to release any Party from liability for any breach of its
obligations under this Agreement.
b.    Notwithstanding Section 10.3(a), if this Agreement is validly terminated
in accordance with Section 10.1(m), then Buyer shall be entitled to (and Seller
shall pay or cause to be paid to Buyer) the Break-Up Fee on the earliest of (i)
immediately following consummation of the Competing Transaction that was the
basis for the termination of this Agreement in accordance with Section 10.1(m)
hereof, (ii) if Seller does not consummate the Competing Transaction that was
the basis for the termination of this Agreement in accordance with Section
10.1(m) hereof, then upon termination of such Competing Transaction, and (iii)
60 days after the termination of this Agreement. Moreover, if this Agreement is
validly terminated for any reason other than in accordance with Section 10.1(b),
Section 10.1(d), Section 10.1(f), Section 10.1(g), or Section 10.1(h), then
Buyer shall be entitled to (and Seller shall pay or cause to be paid to Buyer)
the Expense Reimbursement Amount within five Business Days after the termination
giving rise to such payment, provided, that if the termination of this Agreement
is effected in accordance with Section 10.1(m), the Expense Reimbursement shall
be paid at the same time as the Break-up Fee. In the event any portion of the
Expense Reimbursement Amount is contested as to reasonableness, all amounts not
so contested will be paid forthwith. Seller’s obligation to pay the Break-Up Fee
and/or Expense Reimbursement Amount pursuant to this Section 10.3(b) shall
survive the termination of this Agreement and shall constitute an administrative
expense of Seller. If and to the extent applicable, the Parties shall jointly
instruct, pursuant to the Escrow Agreement, the Escrow Agent to release funds to
Buyer to satisfy such amounts owed. Buyer’s retention of the Deposit and the
payment of Seller to Buyer of the Break-Up Fee and/or Expense Reimbursement
Amount shall constitute liquidated damages under this Agreement, which remedy
shall be the sole and exclusive remedy available to Buyer for any such failure
of Seller prior to Closing. Seller and Buyer acknowledge and agree that (A)
Buyer’s actual damages upon the event of such a termination are difficult to
ascertain with any certainty, (B) the return of the Deposit and the payment by
Seller to Buyer of the Break-Up Fee and/or Expense Reimbursement Amount is a
fair and reasonable estimate by the Parties of such aggregate actual damages of
Buyer, and (C) such liquidated damages do not constitute a penalty. Each Party
acknowledges that the agreements contained in Article 2, Article 3 and this
Article 10 are an integral part of the transactions contemplated by this
Agreement, and that without these agreements such Party would not have entered
into this Agreement.
ARTICLE 11    
CLOSING
11.1    Date of Closing. Subject to the satisfaction or waiver of the conditions
set forth in Article 9, the closing of the transactions contemplated by this
Agreement (“Closing”) shall be held on May 5, 2017, or if all conditions to
Closing under Section 9.1 and Section 9.2 have not yet been satisfied or waived
as of such date, then within three Business Days after such conditions have been
satisfied or waived, subject to the provisions of Article 10 (the date on which
Closing occurs being the “Closing Date”), at the offices of Seller in Houston,
Texas, at 9:00 a.m. or at such other time and place as the Parties may agree in
writing.
11.2    Closing Obligations. At Closing, the following events shall occur, each
being a condition precedent to the others and each being deemed to have occurred
simultaneously with the others:
a.    Assignment and Conveyances. Seller and Buyer shall execute, acknowledge
and deliver (i) an Assignment, Bill of Sale and Conveyance dated effective as of
the Closing Date (in sufficient counterparts to facilitate filing and recording)
in the form of Exhibit E hereto covering the Assets, and (ii) such other
assignments and assumptions, bills of sale, or deeds necessary to transfer the
Assets to Buyer, including any conveyances on official forms and related
documentation necessary to transfer the Assets to Buyer in accordance with
requirements of state and federal governmental regulations.
b.    Settlement Statement. Seller and Buyer shall execute and deliver the
Settlement Statement.
c.    Purchase Price. Buyer shall deliver to Seller the Closing Amount, which
shall be delivered to Seller by wire transfer of immediately available funds.
d.    Releases. Seller shall deliver to Buyer duly executed and acknowledged
releases in recordable form of all mortgages, deeds of trust, fixture filings
and security agreements encumbering its interest in the Assets created by Seller
or its Affiliates and releases of the associated financing statements.
e.    Non-Foreign Status Certificate. Seller (or the owner of Seller treated as
the transferor of Assets if Seller is a disregarded entity under Treasury
Regulation §1.1445-2(b)(2)(iii)) shall deliver to Buyer a certificate in the
form of Exhibit F as to its non-foreign status.
f.    Escrow Instructions. The Parties shall execute written instructions
instructing the Escrow Agent to disburse the Deposit, and all interest accrued
thereon, to Seller.
g.    Possession. Seller shall deliver to Buyer possession of the Assets.
h.    Seller’s Certificate. Seller shall execute and deliver to Buyer a
certificate certifying on behalf of Seller that the conditions to Closing set
forth in Section 9.2(a) have been fulfilled.
i.    Buyer’s Certificate. Buyer shall execute and deliver to Seller a
certificate certifying on behalf of Buyer that the conditions to Closing set
forth in Section 9.1(a) have been fulfilled.
j.    [Reserved].
k.    Additional Documents. Seller and Buyer shall execute and deliver to each
other such other instruments, documents and other items reasonably necessary to
effectuate the terms of this Agreement as either Party or their respective
counsel may reasonably request.
l.    Records. Seller shall deliver the Records to Buyer promptly after Closing,
but in any case no later than ten days after the Closing Date.
ARTICLE 12    
POST-CLOSING OBLIGATIONS
12.1    Expert Determination of Settlement Statement Disputes. If the Parties
are not able to agree to changes to the Settlement Statement prior to Closing,
the Settlement Statement prepared by Seller shall control at Closing, as set
forth in Section 3.3, and the Parties shall continue to work to resolve such
dispute within 30 days after Closing. If the Parties are not able to resolve
such dispute within 30 days after Closing:
a.    Except with respect to matters subject to expert determination under
Section 5.6, on or before 15 days after the expiration of such 30-day period,
the Parties shall exchange their final positions regarding the disputed amounts
and such disputed amounts shall be finally resolved by expert determination in
Houston, Texas, with the office of Ernst & Young LLP, acting as the “Accounting
Expert.”
b.    If Ernst & Young LLP refuses to act as the Accounting Expert, the Parties
shall attempt to mutually agree on the Accounting Expert; provided if the
Parties are not able to mutually agree on the Accounting Expert within
15 Business Days after the determination to submit a matter to expert
determination under this Section, then, within five Business Days after the end
of such 15 Business Day period, each Party shall submit to the other Party the
name(s) of at least one, but not more than three, potential Accounting Experts.
If there is one common name on the Parties’ lists, that Person shall be the
Accounting Expert; but if there is more than one common name on the Parties’
lists, the Accounting Expert shall be selected from the common names on the
Parties’ lists by the mutual agreement of the Parties, or in absence of such
agreement, by drawing straws.
c.    In the event there are no common names on the Parties’ lists, the lists of
potential Accounting Experts submitted by the Parties shall be submitted to the
Houston, Texas office of the AAA on or before five Business Days after the
submission of the Parties’ respective lists, and the AAA shall select the
Accounting Expert from the Parties’ lists.
d.    Within 20 Business Days after the selection of the Accounting Expert, the
Parties shall provide to the Accounting Expert the following materials:
(i)    The list of disputed amounts, each Party’s final proposal with respect to
each disputed amount under Section 12.1(a), and evidence as each Party deems
appropriate to support its position with respect to each disputed amount; and
(ii)    Article 3, Section 12.1 and Article 13 of this Agreement, and Exhibits
A-2, B, and D to this Agreement, together with any definitions of terms used in
such Article, Sections and Exhibits, but no other provisions of this Agreement.
e.    The Accounting Expert, once appointed, shall have no ex parte
communications with any of the Parties concerning the determination required
hereunder. All communications between any Party and the Accounting Expert shall
be conducted in writing, with copies sent simultaneously to the other Party in
the same manner, or at a meeting in Houston, Texas, to which the representatives
of both Parties have been invited and of which such parties have been provided
at least five days’ notice.
f.    The Accounting Expert shall make its determination and provide to the
Parties written findings within 20 Business Days after it has received the
materials under Section 12.1(d). The decision of the Accounting Expert shall be
final, binding on the Parties and non-appealable (absent fraud or manifest
error) and shall be limited to awarding only Seller’s or Buyer’s final proposal
with respect to each disputed amount (as exchanged by the Parties as provided in
Section 12.1(a)). The Accounting Expert shall make a separate determination with
respect to each disputed amount submitted. For the avoidance of doubt, the
independent accounting firm shall not make any determination with respect to any
matter other than those matters affecting the calculations of the Settlement
Statement that remain in dispute.
g.    Each Party shall pay and bear the costs of its attorneys and experts.
Seller shall pay 50% and Buyer shall pay 50% of the costs of the Accounting
Expert.
h.    The written finding of the Accounting Expert (i) need only set forth the
Accounting Expert’s finding as to each disputed amount and not the Accounting
Expert’s rationale for the award, and (ii) shall set forth the allocation of
costs pursuant to Section 12.1(g). The Accounting Expert shall act as an expert
for the limited purpose of determining the specific matters disputed and shall
not act as an arbitrator, and may not award damages, interest or penalties to
either Party with respect to any matter.
12.2    Further Assurances. From time to time after Closing, Seller and Buyer
shall each execute, acknowledge and deliver to the other such further
instruments and take such other actions as may be reasonably requested in order
more effectively to assure to the other the full beneficial use and enjoyment of
the Assets and otherwise to accomplish the purposes of the transactions
contemplated by this Agreement, including Buyer’s execution of separate letters
assuming specific contracts included in the Assets as may be required to comply
with the assignment or assumption provisions of such contracts in lieu of
furnishing a copy of this Agreement to the counterparty to such contract.
ARTICLE 13    
TAXES
13.1    Apportionment of Taxes. Seller shall provide written evidence to Buyer
that it has paid all Taxes for periods prior to the Closing Date that are
payable prior to the Closing Date including a certificate (under Section 31.08
of the Texas Tax Code) issued by the collector of each taxing unit having
jurisdiction to impose Property Taxes on any Asset reflecting with respect to
such Asset that no delinquent taxes, penalties, interest, or costs or expenses
under Section 33.48 of the Texas Tax Code are due to any taxing unit for which
such collector collects Taxes. All Asset Taxes shall be prorated between Seller
and Buyer as of the Closing Date for all taxable periods that include the
Closing Date, and, after Closing, Seller shall be liable for all obligations and
liabilities for all Asset Taxes with respect to its interest in the Assets that
are due in periods prior to the Closing Date (to the extent not taken into
account in preparing the Settlement Statement), and Buyer shall be liable for
all obligations and liabilities for all Asset Taxes with respect to the Assets
that are due for periods on or after the Closing Date. To the extent the actual
amount of an Asset Tax is not determinable at Closing, upon the later
determination of the actual amount of such Asset Tax, timely payments will be
made from one Party to the other to the extent necessary to cause each Party to
bear the amount of such Asset Tax that is allocable to such Party under this
Section 13.1.
a.    Severance Taxes based on or measured by the production of Hydrocarbons or
the value thereof shall be deemed attributable to the period when such
production occurred notwithstanding that such taxes are not assessed or payable
until a subsequent period, and liability therefor shall be allocated to Seller
for pre-Closing Date Severance Taxes and to Buyer for Severance Taxes on the
Closing Date and thereafter.
b.    Property Taxes shall be deemed attributable to the period during which
ownership of the applicable Assets gives rise to liability for such Property
Taxes, and liability therefor allocated to Seller for (1) all taxable periods
ending prior to the Closing Date and (2) the portion of any Straddle Period
ending on the date before the Closing Date, and to Buyer for (x) all taxable
periods beginning on or after the Closing Date and (y) the portion of any
Straddle Period beginning on the Closing Date. Property Taxes with respect to a
Straddle Period shall be allocated pro rata per day between the portion of such
Straddle Period ending on the day before the Closing Date and the portion of
such Straddle Period beginning on the Closing Date based on the full year ad
valorem tax values applied to the Assets for calendar year 2016. The amount of
Straddle Period Property Taxes allocated to Seller shall be taken into account
as a downward adjustment to the Purchase Price pursuant to Section 3.3(b)(v).
c.    Notwithstanding anything to the contrary in this Agreement, Seller shall
retain responsibility for, and shall bear and pay, all Income Taxes incurred by
or imposed on it, its direct or indirect owners or Affiliates, or any combined,
unitary, or consolidated group of which any of the foregoing is or was a member,
and no such Taxes shall be taken into account as adjustments to the Purchase
Price under this Agreement.
13.2    Transfer Taxes. Each of Seller and Buyer shall use commercially
reasonable efforts and cooperate in good faith to exempt the sale and transfer
of the Assets from Transfer Taxes, including under Section 1146(a) of the
Bankruptcy Code. The Parties shall cooperate in good faith with one another in
the preparation of any Tax Returns and other related documentation with respect
to such Transfer Taxes (including any exemption certificates and forms as each
may request to establish an exemption from (or otherwise reduce) or make a
report with respect to such Transfer Taxes). If a determination is ever made
that a Transfer Tax applies, Seller and Buyer will each bear 50% of such
Transfer Tax.
13.3    Tax Reports and Returns. Except as required by applicable Law, in
respect of Asset Taxes, (i) Seller shall be responsible for the preparation and
timely filing of, and (subject to Seller’s right to reimbursement by Buyer under
Section 13.1) the payment to the applicable taxing authority of all Asset Taxes
that become due and payable with respect to, (A) all Tax Returns due prior to
the Closing Date, and (B) all Tax Returns with respect to taxable periods ending
prior to the Closing Date (regardless of when due), and (ii) Buyer shall be
responsible for the preparation and timely filing of all other Tax Returns and
(subject to Buyer’s right to reimbursement by Seller under Section 13.1) the
payment to the applicable taxing authority of all Asset Taxes that become due
and payable with respect to such Tax Returns. Each Party shall indemnify and
hold the other Party harmless for any failure to file such Tax Returns and to
make such payments. Buyer shall prepare all such Tax Returns relating to any
Straddle Period on a basis consistent with past practice except to the extent
otherwise required by applicable Law.
13.4    Allocations for U.S. Federal Income Tax Purposes. Seller and Buyer agree
that the transaction under this Agreement is not subject to the reporting
requirement of Section 1060 of the Code and that, therefore, IRS Form 8594
(Asset Acquisition Statement Under Section 1060) is not required to be and will
not be filed for this transaction. In the event that any taxing authority
disagrees with that position or if the Seller and Buyer mutually agree that a
filing of Form 8594 is required, Seller and Buyer will confer and cooperate in
the preparation and filing of their respective forms to reflect a consistent
reporting of the agreed upon allocation. In the event that the allocation is
disputed by any taxing authority, the Party receiving notice of such dispute
will promptly notify and consult with the other Party and keep the other Party
apprised of material developments concerning resolution of such dispute.
13.5    Like-Kind Exchange. If Buyer elects (the “Electing Party”) to accomplish
the transaction contemplated by this Agreement in a manner that will comply,
either in whole or in part, with the requirements of a like-kind exchange
pursuant to Section 1031 of the Code (a “Like-Kind Exchange”), the Electing
Party shall so notify the other Party hereto in writing, and such other Party
hereto (the “Cooperating Party”) agrees to cooperate, as set forth below, with
the Electing Party in complying with the requirements under Section 1031 of the
Code to effect a Like-Kind Exchange. In the event of such an election, the
Electing Party agrees to indemnify, defend and hold the Cooperating Party
harmless from and against any and all claims, demands, causes of action,
liabilities, costs and expenses, including reasonable attorneys’ fees and costs
of litigation, that the Cooperating Party may suffer or incur by reason of such
cooperation or Like-Kind Exchange. Buyer expressly reserves the right to assign
its rights, but not its obligations, hereunder to a Qualified Intermediary as
provided in Treasury Regulation Section 1.1031(k)-1(g)(4) or an Exchange
Accommodation Titleholder as provided in Rev. Proc. 2000-37, 2000-2 C.B. 308 on
or before the Closing. The Cooperating Party agrees to cooperate, but at no
cost, expense or risk to the Cooperating Party, and take any actions reasonably
requested by the Electing Party, to cause the transaction contemplated by this
Agreement, in whole or in part, to be consummated as and to qualify as a
Like-Kind Exchange, including (a) permitting this Agreement to be assigned to a
Qualified Intermediary or Exchange Accommodation Titleholder and (b) conveying
the Assets to, or at the direction of, the Qualified Intermediary or Exchange
Accommodation Titleholder. In no event, however, shall (i) any Like-Kind
Exchange extend, delay or otherwise adversely affect the Closing, (ii) the
Cooperating Party be required to take title to any other property in connection
with such Like-Kind Exchange, or (iii) any of the foregoing release any Party
from, or modify, any of the Parties’ respective liabilities and obligations
(including indemnity obligations to each other) under this Agreement.


13.6    Cooperation. The Parties shall cooperate fully, as and to the extent
reasonably
requested by the other Party, in connection with the filing of Tax Returns and
any audit, litigation, or other proceeding with respect to Taxes relating to the
Assets. Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information that are relevant to any such
Tax Return or audit, litigation or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided under this Agreement. Seller and the Buyer
agree to retain all books and records with respect to Tax matters pertinent to
the Assets relating to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations of the respective taxable
periods and to abide by all record retention agreements entered into with any
Governmental Body.


13.7    Tax Treatment of Indemnification Payments. Except as required by
applicable Law, the Parties shall treat any indemnification payment or amount
paid pursuant to Article 14 as adjustments to the Purchase Price under this
Agreement.


ARTICLE 14    
ASSUMPTION AND RETENTION OF
OBLIGATIONS; INDEMNIFICATION
14.1    Buyer’s Assumption of Liabilities and Obligations. Except to the extent
covered by Seller’s indemnification of Buyer under Section 14.2(a), upon
Closing, Buyer shall assume all claims, costs, expenses, liabilities and
obligations relating to the ownership or operation of the Assets attributable to
the period from and after the Closing Date (collectively, the “Assumed
Liabilities”), and Seller shall be exclusively and solely responsible for all
claims, costs, expenses, liabilities and obligations relating to the ownership
or operation of the Assets attributable to the period prior to the Closing Date.
14.2    Indemnification. After the Closing, Buyer shall indemnify Seller, and
Seller shall indemnify Buyer, as follows:
a.    Seller’s Indemnification of Buyer. Subject to the limitations set forth
below, Seller shall indemnify, defend and save and hold harmless Buyer, its
officers, directors, members, managers, employees, representatives, attorneys
and agents (the “Buyer Indemnified Parties”), from and against any and all
Losses, whether or not involving a third party claim, attributable to or which
arise from or in connection with:
(i)    (Retained Liabilities) the ownership or operation of the Assets
attributable to the period prior to the Closing Date; provided Seller shall not
have any liability for claims made under this clause (i) after three years from
the Closing Date;
(ii)    (Excluded Assets) any Excluded Assets, including any Excluded Well
Incident;
(iii)    (Taxes) any and all Seller Taxes; and
(iv)    (Covenants and Agreements) any breach by Seller of its covenants or
agreements under this Agreement;
provided, with respect to Section 14.2(a)(ii) and (iv), subject to Section
8.9(a), (b) and (c), if Buyer is party to any operating agreement with respect
to an Excluded Well and Buyer owns a working interest in such Excluded Well,
Buyer shall be responsible for its share (proportionate to the percentage of its
working interest in such Excluded Well) of the liabilities and costs relating
solely to such Excluded Well in accordance with the terms of such operating
agreement.
b.    Buyer’s Indemnification of Seller. Subject to Section 14.2(a), Buyer
assumes all risk, liability, obligation and Losses in connection with, and shall
defend, indemnify, and save and hold harmless Seller, its Affiliates and its and
their respective officers, directors, shareholders, members, managers, partners,
employees, representatives, attorneys and agents (the “Seller Indemnified
Parties”), from and against any and all Losses, whether or not involving a third
party claim, attributable to or which arise from or in connection with (i) the
Assumed Liabilities, (ii) any breach of any representation, warranty, covenant
or agreement made by Buyer in this Agreement, and (iii) any matter for which
Buyer has agreed to indemnify Seller under this Agreement. The indemnification
obligations of Buyer shall survive the Closing without any time limitation.
c.    Scope. EXCEPT AS OTHERWISE PROVIDED HEREIN, THE INDEMNIFICATION
OBLIGATIONS UNDER THIS AGREEMENT SHALL BE WITHOUT REGARD TO THE INDEMNIFIED
PERSON’S SOLE, JOINT OR CONCURRENT NEGLIGENCE, GROSS NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT.
d.    Waiver of Consequential Damages. EACH PARTY EXPRESSLY WAIVES ANY AND ALL
RIGHTS TO SPECIAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES, AND LOSS OF
PROFITS RESULTING FROM BREACH OF THIS AGREEMENT; provided however, that any
special, consequential, punitive or exemplary damages, and loss of profits
recovered by a third party against a Party entitled to indemnity pursuant to
this Article 14 shall be included in the Losses recoverable under such
indemnity.
14.3    Procedure. The indemnification obligations contained in Section 14.2
shall be implemented as follows:
a.    Coverage. Such indemnity shall extend to all Losses suffered or incurred
by the indemnified Party.
b.    Claim Notice. The Party seeking indemnification under the terms of this
Agreement (the “Indemnified Party”) shall submit a written “Claim Notice” to the
other Party (the “Indemnifying Party”) which, to be effective, must state:
(i) the amount of each payment claimed by an Indemnified Party to be owing,
(ii) the basis for such claim, with available supporting documentation, and
(iii) a list identifying to the extent reasonably possible each separate item of
Loss for which payment is so claimed. The amount claimed shall be paid by the
Indemnifying Party to the extent required herein within 10 days after the later
of (x) receipt of the Claim Notice and (y) the date that the amount of such
payment has been finally established.
c.    Notification of Claims. For third party claims, within 60 days after the
Indemnified Party receives notice of a claim or legal action that may result in
a Loss for which indemnification may be sought under this Article 14 (“Claim”),
the Indemnified Party shall give written notice of such Claim to the
Indemnifying Party. The failure of any Indemnified Party to give notice of a
third party claim as provided in this Section 14.3 shall not relieve the
Indemnifying Party of its obligations under this Section 14.3 except to the
extent such failure results in insufficient time being available to permit the
Indemnifying Party to effectively defend against the third party claim or
participate in the Proceeding or otherwise materially prejudices the
Indemnifying Party’s ability to defend against the third party claim or
participate in the Proceeding. If the Indemnifying Party or its counsel so
requests, the Indemnified Party shall furnish the Indemnifying Party with copies
of all pleadings and other information with respect to such Claim. At the
election of the Indemnifying Party made within 60 days after receipt of such
notice, the Indemnified Party shall permit the Indemnifying Party to assume
control of such Claim (to the extent only that such Claim, legal action or other
matter relates to a Loss for which the Indemnifying Party is liable), including
the determination of all appropriate actions, the negotiation of settlements on
behalf of the Indemnified Party, and the conduct of litigation through attorneys
of the Indemnifying Party’s choice; provided, however, that no such settlement
can result in any obligation, liability or cost to the Indemnified Party without
its consent not to be unreasonably withheld. If the Indemnifying Party elects to
assume control of a claim or legal action, (i) any expense incurred by the
Indemnified Party thereafter for investigation or defense of the matter shall be
borne by the Indemnified Party, and (ii) the Indemnified Party shall give all
reasonable information and assistance, other than pecuniary, that the
Indemnifying Party shall deem necessary to the proper defense of such Claim,
legal action, or other matter. In the absence of such an election, the
Indemnified Party will use its reasonable efforts to defend, at the Indemnifying
Party’s expense, any claim, legal action or other matter to which such other
Party’s indemnification under this Article 14 applies until the Indemnifying
Party assumes such defense, and, if the Indemnifying Party fails to assume such
defense within the time period provided above, settle the same in the
Indemnified Party’s reasonable discretion at the Indemnifying Party’s expense.
If such a Claim requires immediate action, both the Indemnified Party and the
Indemnifying Party will cooperate in good faith to take appropriate action so as
not to jeopardize defense of such Claim or either Party’s position with respect
to such Claim.
d.    Claims between the Parties. A claim for indemnification for any matter not
involving a third party claim may be asserted by notice to the Party from whom
indemnification is sought.
14.4    Reservation as to Non-Parties. Nothing in this Agreement is intended to
limit or otherwise waive any recourse Buyer or Seller may have against any
Person not a party to this Agreement for any obligations or liabilities that may
be incurred with respect to the Assets.
14.5    Exclusive Remedy. Except with respect to Seller’s fraud or willful
misconduct, the sole and exclusive remedy of Buyer with respect to the Assets
shall be pursuant to the express provisions of this Agreement. Without
limitation of the foregoing, if the Closing occurs, other than with respect to
the Excluded Assets (including any Excluded Well Incident) or Seller’s fraud or
willful misconduct, the sole and exclusive remedy of Buyer for any and all:
(a) claims relating to any representations, warranties, covenants and agreements
that are contained in this Agreement or in any certificate delivered at Closing,
(b) other claims pursuant to or in connection with this Agreement, and (c) other
claims relating to the Assets and the purchase and sale thereof, shall be any
right to the limited indemnification from such claims that is expressly provided
herein and in the Assignment, Bill of Sale and Conveyance, and if no such right
of indemnification is expressly provided herein or therein, then such claims are
hereby waived to the fullest extent permitted by Law.
14.6    Waiver of Right to Rescission. Seller and Buyer acknowledge that the
payment of money (as limited by Section 14.2 and the other provisions of this
Agreement) shall be adequate compensation for breach of any representation,
warranty, covenant or agreement contained herein or for any other claim arising
in connection with or with respect to the transactions contemplated in this
Agreement. As the payment of money shall be adequate compensation, Buyer and
Seller waive any right to rescind this Agreement, the sale of the Assets to
Buyer, or any of the transactions contemplated hereby.
ARTICLE 15    
MISCELLANEOUS
15.1    Exhibits and Schedules. The Exhibits and Schedules referred to in this
Agreement are hereby incorporated in this Agreement by reference and constitute
a part of this Agreement.
15.2    Expenses. Except as otherwise specifically provided, all fees, costs and
expenses incurred by Seller or Buyer in negotiating this Agreement or in
consummating the transactions contemplated by this Agreement shall be paid by
the Party incurring same, including legal, investment banking, brokerage and
accounting fees, costs and expenses.
15.3    Notices. All notices and communications required or permitted under this
Agreement shall be in writing and addressed as follows:
If to Seller:    Vanguard Operating, LLC
5847 San Felipe Street, Suite 3000
Houston, Texas 77057
Attn: Mark Carnes
Email: mcarnes@vnrllc.com


If to Buyer:    OXY USA Inc.
5 Greenway Plaza, Suite 110
Houston, TX 77046
Attn: Vice President, Mergers & Acquisitions
Email: deal_team@oxy.com



Any communication or delivery hereunder shall be deemed to have been duly made
and the receiving Party charged with notice (i) if personally delivered, when
received, (ii) if mailed, certified mail, return receipt requested, on the date
set forth on the return receipt or (iii) if sent by overnight courier, when
received; provided that a copy of any notice delivered pursuant to subsections
(i) through (iii) above shall also be sent by electronic mail, but such
electronic mail shall not itself constitute notice for purposes of this
Agreement. Any Party may, by written notice so delivered to the other Party,
change the address or individual to which notice shall thereafter be made.
15.4    Entire Agreement. This Agreement, the documents to be executed hereunder
and the Exhibits and Schedules attached hereto constitute the entire Agreement
between Seller and Buyer pertaining to the subject matter hereof and supersede
all prior agreements (including the Original PSA and the A&R PSA),
understandings, negotiations and discussions, whether oral or written, of Seller
and Buyer pertaining to the subject matter hereof.
15.5    Amendments and Waivers. This Agreement may not be amended except as
provided in a written instrument executed by both Parties. Except for waivers
specifically provided for in this Agreement, no right of either Party under this
Agreement may be waived except by an instrument in writing signed by the Party
to be charged with such waiver and delivered by such Party to the Party claiming
the benefit of such waiver.
15.6    Assignment. Neither Buyer nor Seller may assign all or any portion of
its respective rights hereunder (including any of its rights under Article 14)
or delegate all or any portion of its respective duties hereunder without the
prior written consent of the other Party; provided, however, that as long as
Buyer shall continue to remain liable for the performance of its obligations and
liabilities under this Agreement after such assignment, Buyer may assign any or
all of its rights hereunder and may delegate any or all of its duties hereunder
to any of its Affiliates.
15.7    Press Releases. Without the prior written consent of the other Party,
neither Party shall make, or permit any agent or Affiliate of such Party to
make, any public announcement or statement with respect to the transactions
contemplated by this Agreement; provided, however, if a Party is required to
make such public announcement or statement by Law or under the rules and
regulations of a public stock exchange on which the shares of such Party or any
of its Affiliates are listed, then the same may be made without the approval of
the other Party. The opinion of counsel of the Party making such announcement or
statement shall be conclusive evidence of such requirement by Law or rules or
regulations.
15.8    Counterparts. This Agreement may be executed by Seller and Buyer in any
number of counterparts, each of which shall be deemed an original instrument,
but all of which together shall constitute one and the same instrument.
Execution can be evidenced by fax or .PDF signatures.
15.9    Headings, References, Titles and Construction. All references in this
Agreement to Exhibits, Schedules, Articles, Sections, subsections, and other
subdivisions refer to the Exhibits, Schedules, Articles, Sections, subsections
and other subdivisions of this Agreement unless expressly provided otherwise.
Titles and headings appearing at the beginning of any subdivision are for
convenience only and do not constitute any part of any such subdivision and
shall be disregarded in construing the language contained in this Agreement. The
words “this Agreement,” “herein,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. The phrases “this Section” and “this subsection”
and similar phrases refer only to the Sections or subsections hereof in which
the phrase occurs. The word “or” is not exclusive, and “including” (and its
various derivatives), means “including without limitation.” Pronouns in
masculine, feminine and neuter gender shall be construed to include any other
gender. Words in the singular form shall be construed to include the plural and
words in the plural form shall be construed to include the singular, unless the
context otherwise requires. In the event an ambiguity or question of intent or
interpretation of this Agreement arises, this Agreement shall be construed as if
jointly drafted by the Parties, and no presumption or burden of proof shall
arise favoring or disfavoring a Party as a result of authorship or drafting of
any provision of this Agreement.
15.10    Submission to Jurisdiction and Venue; Consent to Service of Process.
a.    Without limiting any Party’s right to appeal any order of the Bankruptcy
Court, (i) the Bankruptcy Court will retain exclusive jurisdiction to enforce
the terms of this Agreement and the Sale Order and to decide any claims or
disputes that may arise or result from, or be connected with, this Agreement,
any breach or default hereunder or the transactions contemplated hereby, and
(ii) any and all proceedings related to the foregoing will be filed and
maintained only in the Bankruptcy Court, and the Parties hereby consent to and
submit to the jurisdiction and venue of the Bankruptcy Court and will receive
notices at such locations as indicated in Section 15.3 hereof; provided,
however, that if the Bankruptcy Cases have been closed pursuant to Section 350
of the Bankruptcy Code, and have not been reopened after request of the Parties,
the Parties agree to unconditionally and irrevocably submit to the exclusive
jurisdiction of the appropriate State of Texas court located in Harris County,
Texas, or, to the extent permitted by applicable Law, the federal courts in the
Southern District of Texas and any appellate court from any thereof, for the
resolution of any such claim or dispute. The Parties hereby irrevocably waive,
to the fullest extent permitted by applicable Law, any objection that they may
now or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each Party agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
b.    Each Party hereby consents to process being served by any Party to this
Agreement in any suit, action or proceeding by delivery of a copy thereof in
accordance with the provisions of Section 15.3.
15.11    Governing Law; Jury Waiver. This Agreement and the transactions
contemplated hereby, and the enforcement of the expert determination provisions
of this Agreement, shall be construed in accordance with, and governed by, the
Laws of the State of Texas without regard to its conflict of laws rules. THE
PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY ANY PARTY AGAINST ANOTHER IN ANY MATTER WHATSOEVER ARISING OUT OF OR
IN RELATION TO OR IN CONNECTION WITH THIS AGREEMENT.
15.12    Binding Effect. This Agreement shall be binding upon, and shall inure
to the benefit of, the Parties hereto, and their respective successors and
assigns.
15.13    Survival. The representations, warranties, covenants, agreements and
indemnification obligations of the Parties shall survive to the extent claims
may be made for breach thereof under Article 14; provided, (a) the covenants of
Seller to be performed prior to Closing shall survive for 18 months after the
Closing Date, except (i) for any breaches claimed by Buyer within 18 months
after the Closing Date, and (ii) Section 8.2 and Section 8.9 shall survive
indefinitely, and (b) the representations and warranties of Seller shall expire
at Closing.
15.14    No Third-Party Beneficiaries. This Agreement is intended only to
benefit the Parties hereto (and the Buyer Indemnified Parties and Seller
Indemnified Parties who are entitled to indemnification under Article 14) and
their respective permitted successors and assigns.
15.15    Severability. It is the intent of the Parties that the provisions
contained in this Agreement shall be severable. Should any provision, in whole
or in part, be held invalid as a matter of law, such holding shall not affect
the other provisions of this Agreement, and such provisions that are not invalid
shall be given effect without the invalid provision.
15.16    Knowledge and Reasonable and Good Faith Efforts. The knowledge or best
knowledge of a Party, or similar phrases, shall mean for purposes of this
Agreement, with respect to each Party, the actual knowledge of the individuals
listed on Section 15.16 of the Disclosure Schedule, after reasonable inquiry of
those employees of the applicable Party and its Affiliates reporting directly to
such individual who would reasonably be expected to have knowledge of the fact,
event or circumstance in question. Reasonable efforts, reasonable commercial
efforts, or good faith efforts, as used in this Agreement, do not include the
obligation to pay consideration.
15.17    Disclaimers. THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED BY
APPLICABLE LAW TO BE OPERATIVE, THE DISCLAIMERS OF WARRANTIES CONTAINED IN THIS
SECTION 15.17 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES OF ANY APPLICABLE
LAW, RULE OR ORDER. THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER
CONTAINED IN THIS AGREEMENT, AND THE TITLE WARRANTIES IN THE CONVEYANCES OF THE
ASSETS TO BE DELIVERED AT CLOSING, (COLLECTIVELY “SELLER’S WARRANTIES”) ARE
EXCLUSIVE AND ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE. SELLER EXPRESSLY DISCLAIMS ANY AND ALL SUCH
OTHER REPRESENTATIONS AND WARRANTIES. WITHOUT LIMITATION OF THE FOREGOING AND
EXCEPT FOR SELLER’S WARRANTIES, THE ASSETS SHALL BE CONVEYED PURSUANT HERETO
WITHOUT (A) ANY WARRANTY OR REPRESENTATION, WHETHER EXPRESS, IMPLIED, STATUTORY
OR OTHERWISE, RELATING TO (I) TITLE TO THE ASSETS, THE CONDITION, QUANTITY,
QUALITY, FITNESS OF THE ASSETS FOR A PARTICULAR PURPOSE, CONFORMITY TO THE
MODELS OR SAMPLES OF MATERIALS OR MERCHANTABILITY OF ANY EQUIPMENT OR ITS
FITNESS FOR ANY PURPOSE, (II) THE ACCURACY OR COMPLETENESS OF ANY DATA, REPORTS,
RECORDS, PROJECTIONS, INFORMATION OR MATERIALS NOW, HERETOFORE OR HEREAFTER
FURNISHED OR MADE AVAILABLE TO BUYER IN CONNECTION WITH THIS AGREEMENT,
(III) PRICING ASSUMPTIONS, OR QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF
ANY) ATTRIBUTABLE TO THE ASSETS OR THE ABILITY OR POTENTIAL OF THE ASSETS TO
PRODUCE HYDROCARBONS, (IV) THE ENVIRONMENTAL CONDITION OF THE ASSETS, BOTH
SURFACE AND SUBSURFACE, (V) ANY IMPLIED OR EXPRESS WARRANTY OF NON-INFRINGEMENT,
OR (VI) ANY OTHER MATTERS CONTAINED IN ANY MATERIALS FURNISHED OR MADE AVAILABLE
TO BUYER BY SELLER OR BY SELLER’S AGENTS OR REPRESENTATIVES, OR (B) ANY OTHER
EXPRESS, IMPLIED, STATUTORY OR OTHER WARRANTY OR REPRESENTATION WHATSOEVER.
SUBJECT TO THE TERMS OF THIS AGREEMENT, BUYER SHALL HAVE INSPECTED, OR WAIVED
ITS RIGHT TO INSPECT, THE ASSETS FOR ALL PURPOSES AND SATISFIED ITSELF AS TO
THEIR PHYSICAL AND ENVIRONMENTAL CONDITION, BOTH SURFACE AND SUBSURFACE,
INCLUDING BUT NOT LIMITED TO CONDITIONS SPECIFICALLY RELATED TO THE PRESENCE,
RELEASE OR DISPOSAL OF HAZARDOUS MATERIALS, SOLID WASTES, ASBESTOS AND OTHER MAN
MADE FIBERS, OR NORM. BUYER IS RELYING SOLELY UPON THE TERMS OF THIS AGREEMENT
AND ITS OWN INSPECTION OF THE ASSETS, AND BUYER SHALL ACCEPT ALL OF THE SAME IN
THEIR “AS IS, WHERE IS” CONDITION.
15.18    Specific Performance. Subject to Section 10.3(b), the Parties agree
that if any of the provisions of this Agreement are not performed by Seller in
accordance with their specific terms, Buyer shall be entitled to specific
performance of the terms hereof, in addition to any other remedy available at
law or in equity.
15.19    Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence. If the date specified in
this Agreement for giving any notice or taking any action is not a Business Day
(or if the period during which any notice is required to be given or any action
taken expires on a date which is not a Business Day), then the date for giving
such notice or taking such action (or the expiration date of such period during
which notice is required to be given or action taken) shall be the next day
which is a Business Day.
15.20    No Recourse. Notwithstanding anything herein or in any agreement,
instrument or document delivered in connection with this Agreement, the Parties
hereby acknowledge and agree that, except to the extent a Person is a named
party to this Agreement, no Person, including any current, former or future
director, officer, employee, incorporator, member, manager, director, partner,
investor, shareholder, agent, representative, or Affiliate of any, shall have
any liability to the other Party, and each Party shall have no recourse against,
any Person other than the other Party in connection with any liability, claim or
cause of action arising out of, or in relation to, this Agreement or the
transactions contemplated hereby and any instruments, documents or discussions
in connection herewith, whether pursuant to any attempt to pierce the corporate
veil, any claims for fraud, negligence or misconduct or any other claims
otherwise available or asserted at law or in equity.


[Signature Page Follows]



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.


SELLER:


VANGUARD OPERATING, LLC




By: __/s/ Scott W. Smith ______________
Name: Scott W. Smith
Title: President and Chief Executive Officer




BUYER:


OXY USA INC.




By: /s/ William C. Irons            
Name: William C. Irons
Title: Vice President














vi

